

Exhibit 10.17
 
EXECUTION VERSION
 

 



$110,000,000
 
CREDIT AGREEMENT
 
among
 
WEB.COM GROUP, INC.,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent,
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent
 
Dated as of July 30, 2010

 

 



RBC CAPITAL MARKETS
 
and
 
WELLS FARGO SECURITIES, LLC,
 
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
SECTION 1.
DEFINITIONS
 
1
         
Defined Terms
 
1
 
Other Definitional Provisions
 
22
       
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
 
23
         
Term Commitments
 
23
 
Procedure for Term Loan Borrowing
 
23
 
Repayment of Term Loans
 
23
 
Revolving Commitments
 
24
 
Procedure for Revolving Loan Borrowing
 
25
 
Swingline Commitment
 
25
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
 
26
 
Commitment Fees, etc
 
27
 
Termination or Reduction of Revolving Commitments
 
27
 
Optional Prepayments
 
27
 
Mandatory Prepayments and Commitment Reductions
 
28
 
Conversion and Continuation Options
 
29
 
Limitations on Eurodollar Tranches
 
29
 
Interest Rates and Payment Dates
 
29
 
Computation of Interest and Fees
 
30
 
Inability to Determine Interest Rate
 
30
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
30
 
Requirements of Law
 
32
 
Taxes
 
33
 
Indemnity
 
36
 
Change of Lending Office
 
36
 
Mitigation Obligations; Replacement of Lenders
 
37
 
Defaulting Lenders
 
37
       
SECTION 3.
LETTERS OF CREDIT
 
39
         
L/C Commitment
 
39
 
Procedure for Issuance and Amendment of Letter of Credit
 
39
 
Fees and Other Charges
 
40
 
L/C Participations
 
40
 
Reimbursement Obligation of the Borrower
 
41
 
Obligations Absolute
 
41
 
Letter of Credit Payments
 
42
 
Applications
 
42
 
Letters of Credit Issued for Subsidiaries
 
42
       
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
42
         
Financial Condition
 
42
 
No Change
 
43

 
 
i

--------------------------------------------------------------------------------

 
 

 
Existence; Compliance with Law
 
43
 
Power; Authorization; Enforceable Obligations
 
43
 
No Legal Bar
 
44
 
Litigation
 
44
 
No Default
 
44
 
Ownership of Property; Liens
 
44
 
Intellectual Property
 
44
 
Taxes
 
44
 
Federal Regulations
 
44
 
Labor Matters
 
45
 
ERISA
 
45
 
Investment Company Act; Other Regulations
 
45
 
Subsidiaries
 
45
 
Use of Proceeds
 
45
 
Environmental Matters
 
46
 
Accuracy of Information, etc
 
46
 
Security Documents
 
47
 
Solvency
 
47
 
Senior Indebtedness
 
47
 
Certain Documents
 
47
       
SECTION 5.
CONDITIONS PRECEDENT
 
47
         
Conditions to Initial Extension of Credit
 
47
 
Conditions to Each Extension of Credit
 
49
       
SECTION 6.
AFFIRMATIVE COVENANTS
 
50
         
Financial Statements
 
50
 
Certificates; Other Information
 
50
 
Payment of Obligations
 
52
 
Maintenance of Existence; Compliance
 
52
 
Maintenance of Property; Insurance
 
53
 
Inspection of Property; Books and Records; Discussions
 
53
 
Notices
 
53
 
Environmental Laws
 
53
 
Interest Rate Protection
 
54
 
Further Assurances; Additional Collateral, etc
 
54
 
Letters of Credit
 
55
 
Post-Closing Covenants
 
55
       
SECTION 7.
NEGATIVE COVENANTS
 
56
         
Financial Condition Covenants
 
56
 
Indebtedness
 
57
 
Liens
 
59
 
Fundamental Changes
 
61
 
Disposition of Property
 
61
 
Restricted Payments
 
62
 
Investments
 
62
 
Optional Payments and Modifications of Certain Debt Instruments
 
64

 
 
ii

--------------------------------------------------------------------------------

 



 
Transactions with Affiliates
 
64
 
Sales and Leasebacks
 
65
 
Swap Agreements
 
65
 
Changes in Fiscal Periods
 
65
 
Negative Pledge Clauses
 
65
 
Clauses Restricting Subsidiary Distributions
 
65
 
Lines of Business
 
66
 
Amendments to Acquisition Documents
 
66
       
SECTION 8.
EVENTS OF DEFAULT
 
66
         
Events of Default
 
66
 
Application of Proceeds
 
68
       
SECTION 9.
THE AGENTS
 
69
         
Appointment
 
69
 
Delegation of Duties
 
69
 
Exculpatory Provisions
 
70
 
Reliance by Administrative Agent
 
70
 
Notice of Default
 
70
 
Non-Reliance on Agents and Other Lenders
 
71
 
Indemnification
 
71
 
Agent in Its Individual Capacity
 
71
 
Successor Administrative Agent
 
72
 
Syndication Agent
 
72
       
SECTION 10.
MISCELLANEOUS
 
72
         
Amendments and Waivers
 
72
 
Notices
 
74
 
No Waiver; Cumulative Remedies
 
74
 
Survival of Representations and Warranties
 
75
 
Payment of Expenses and Taxes
 
75
 
Successors and Assigns; Participations and Assignments
 
76
 
Adjustments; Set-off
 
79
 
Counterparts
 
79
 
Severability
 
80
 
Integration
 
80
 
GOVERNING LAW
 
80
 
Submission To Jurisdiction; Waivers
 
80
 
Acknowledgements
 
80
 
Releases of Guarantees and Liens
 
81
 
Confidentiality
 
81
 
WAIVERS OF JURY TRIAL
 
82
 
USA Patriot Act
 
82



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
1.1A
Commitments

1.1B
Existing Letters of Credit

1.1C
Sources and Uses

1.1D
Excluded Foreign Subsidiaries

3.1
Subsidiaries

4.1
Liabilities and Dispositions

4.15
Subsidiaries

4.19
UCC Filing Jurisdictions; Intellectual Property Filings

7.3(f)
Existing Liens



EXHIBITS:
 
A
Form of Guarantee and Collateral Agreement

B
Form of Compliance Certificate

C-1
Form of Closing Certificate for Borrower

C-2
Form of Closing Certificate for Loan Parties

D
Form of Assignment and Assumption

E-1
Form of Exemption Certificate

E-2
Form of Exemption Certificate

E-3
Form of Exemption Certificate

E-4
Form of Exemption Certificate

F
Form of Borrowing Notice

G
Form of Loan Conversion and Continuation Notice

H
L/C Application

I-1
Form of Term Loan Note

I-2
Form of Revolving Loan Note


 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”), dated as of July 30, 2010, among WEB.COM
GROUP, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
syndication agent (in such capacity, the “Syndication Agent”), and ROYAL BANK OF
CANADA, as administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.     DEFINITIONS
 
1.1.       Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“2010 Projection Model”:  the projection model delivered to the Lenders before
the Closing Date detailing marketing expenses to be incurred for the fiscal
years 2010 through 2015.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0% (provided, that for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate appearing on the Libor Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds Rate or
such Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acquisition”:  the acquisition by Web.com Group, Inc. of all of the outstanding
Capital Stock of Register.com (Cayman) Limited Partnership from the existing
holders of such capital stock, pursuant to the Acquisition Agreement.
 
“Acquisition Agreement”:  the Purchase Agreement, dated as of June 17, 2010,
among the Borrower, Register.com (Cayman) Limited Partnership, Register.com GP
(Cayman) Ltd. and the sellers named therein.
 
“Acquisition Documentation”:  collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
 
“Acquisition Expenses”: any fees or expenses incurred or paid by the Borrower or
any of its Subsidiaries in connection with the Acquisition, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.
 
“Adjustment Date”:  as defined in the Applicable Pricing Grid.
 
“Administrative Agent”:  Royal Bank of Canada, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

--------------------------------------------------------------------------------

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of the Borrower, “control”
of a Person means the power, directly or indirectly, either to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
 
“Agent Indemnitee”:  as defined in Section 9.7.
 
“Agents”:  the collective reference to the Syndication Agent and the
Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loan and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment; provided, that in
the case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the Commitments have terminated or expired, the Aggregate
Exposure Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 

   
ABR Loans
   
Eurodollar Loans
                   
Revolving Loans and
Swingline Loans
    3.50 %     4.50 %                  
Term Loans
    3.50 %     4.50 %

 
; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Loans, Swingline Loans and
Term Loans will be determined pursuant to the Applicable Pricing Grid.

“Applicable Pricing Grid”:  the table set forth below:
 
Consolidated
Leverage Ratio
 
Applicable Margin for
Eurodollar Loans
   
Applicable Margin for
ABR Loans
 
Greater than 2.25:1.00
    4.50 %     3.50 %
Less than or equal to 2.25:1.00 but greater than 1.75:1.00
    4.25 %     3.25 %
Less than or equal to 1.75:1.00
    4.00 %     3.00 %



2

--------------------------------------------------------------------------------


 
For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply.  In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply.  Each determination of
the Consolidated Leverage Ratio for purposes of the Applicable Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.1.
 
“Application”:  an application, in the form of Exhibit H, requesting the Issuing
Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 7.5) that yields gross proceeds to the Borrower
or any of its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided,
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof; provided further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 
3

--------------------------------------------------------------------------------

 

“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.17(a)(v).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Canadian Government Loan”: the principal amount of the Indebtedness of
Register.com, Inc. under the Promissory Note, dated as of June 9, 2008, issued
in favor of Her Majesty the Queen in Right of the Province of Nova Scotia
pursuant to the Letter of Offer, dated March 27, 2008, from Nova Scotia Economic
Development to Register.com, Inc.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
 “Capital Stock”:  with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), any and all warrants, rights or options to purchase any of the
foregoing and any and all securities convertible into or exchangeable for shares
of the foregoing, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or others  interests are outstanding on any date of
determination.

 
4

--------------------------------------------------------------------------------

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower;
or (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated.
 
“Class”:  when used in reference to (a) any Loan, refers to whether such Loan is
a Revolving Loan, Term Loan or Swingline Loan, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or Term Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 30, 2010.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  0.50% per annum.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with a Borrower within the meaning of Section 4001 of ERISA
or is part of a group that includes a Borrower and that is treated as a single
employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 
5

--------------------------------------------------------------------------------

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender pursuant to an Assignment and Assumption;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
 
 “Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) extraordinary losses reducing
Consolidated Net Income during any such period, (f) any cash restructuring,
integration, transition, severance, facilities discontinuation or transaction
costs, fees or expenses reducing Consolidated Net Income during any such period
ending (x) on or prior to December 31, 2011 in an aggregate amount not to exceed
$6,000,000 or (y) subsequent to December 31, 2011 in an aggregate amount not to
exceed $5,000,000 in any fiscal year, (g) any expenses or losses resulting from
the fair market value adjustment to acquired deferred revenue under purchase
accounting rules reducing Consolidated Net Income during any such period, (h)
any expenses resulting from the related fair market value adjustment to acquired
prepaid registry fees under purchase accounting reducing Consolidated Net Income
for any such period, (i) non-cash stock-based compensation expenses, (j) other
non-cash expenses or losses reducing Consolidated Net Income during any such
period (excluding any such losses or expenses that represent an accrual or
reserve for a cash expenditure for a future period), (k) Acquisition Expenses in
the case of any period that includes a period ending prior to December 31, 2010,
or, solely with respect to audit and valuation expenses which constitute
Acquisition Expenses, any period that includes a period ending on or prior to
December 31, 2011 or (l) solely for purposes of calculating Consolidated EBITDA
for any Reference Period pursuant to any determination of compliance with the
covenants set forth in Section 7.1, marketing program expenditures to the extent
such expenditures (A) exceed the projected amount of such expenses as reflected
in the 2010 Projection Model for such period, (B) are identified in writing to
the Administrative Agent in advance of being made, (C) reduce Consolidated Net
Income for any such period and (D) do not exceed $3,000,000 in any fiscal year,
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
gains on the sales of assets outside the ordinary course of business, but
excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item in any prior period), (iii) income
tax credits (to the extent not netted from income tax expense) and (iv) any
other non-cash income and (b) any cash payments made during such period in
respect of items described in clause (j) above subsequent to the fiscal quarter
in which the relevant non-cash expenses or losses were reflected in Consolidated
Net Income to the extent such amounts were added back in any prior fiscal
quarter, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” means any Permitted Acquisition made pursuant to Section 7.7(h)
that involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $10,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property to any Person that is not
a Loan Party or a Subsidiary that yields gross proceeds to the Borrower or any
of its Subsidiaries in excess of $3,000,000.  For purposes of determining the
Consolidated Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio,
Consolidated EBITDA for the fiscal quarters ended September 30, 2010, June 30,
2010, March 31, 2010, and December 31, 2009 shall be $10,200,000, $10,000,000,
$8,500,000, and $11,400,000, respectively.

 
6

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period less the aggregate amount actually paid by
the Borrower and its Subsidiaries during such period on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures but, for the avoidance of doubt, including any
Revolving Loans incurred in connection with such expenditures) to (b)
Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) scheduled payments
made during such period on account of principal of Indebtedness of the Borrower
or any of its Subsidiaries (including scheduled principal payments in respect of
the Term Loans), but excluding any such payments to the extent refinanced
through the incurrence of additional Indebtedness permitted under Section 7.2.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided, that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 
7

--------------------------------------------------------------------------------

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound (it
being agreed that, for purposes of Section 6.4, “Contractual Obligation” shall
not include any Loan Document).
 
“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has failed, within three Business Days of the date required to
be funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion
of its participations in Letters of Credit or Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clauses (i) and/or (ii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit in each case in this clause (b), unless the subject of a good
faith dispute, (c) has failed, within three Business Days after written request
by a Credit Party, acting in good faith and based on the reasonable belief that
such Lender may not fulfill its funding obligation, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, unless the subject
of a good faith dispute (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance reasonably satisfactory to it and
the Administrative Agent), or (d) has become the subject of a Bankruptcy Event.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
 “Dollars” and “$”:  dollars in lawful currency of the United States.

 
8

--------------------------------------------------------------------------------

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“ECF Percentage”:  50%; provided, that with respect to each fiscal year of the
Borrower ending on or after December 31, 2010, the ECF Percentage shall be
reduced to 33% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 1.5 to 1.0.
 
“Environmental Claim”: any written or oral notice, claim, demand, order, action,
suit, complaint, proceeding, request for information or other communication by
any person alleging liability or potential liability (including without
limitation liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from (i) the presence, discharge, emission, release or threatened
release of any Materials of Environmental Concern at any location; (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (iii) otherwise relating to
obligations or liabilities under any Environmental Laws.
 
 “Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the environment or
human health and safety.
 
“Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization required under
any Environmental Law.
 
“Environmental Report”:  any report, study, assessment, audit, or other similar
document that addresses any issue of actual or potential noncompliance with,
actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower or any of its Subsidiaries, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, including any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure by the Borrower, any of
its Subsidiaries or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower, any of its Subsidiaries
or any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Title IV of ERISA); (g) the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
incurrence by the Borrower, any of its Subsidiaries or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; or (i) the receipt by the Borrower, any of
its Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, any of its Subsidiaries or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.

 
9

--------------------------------------------------------------------------------

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income minus (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) to the extent not funded
with the proceeds of Indebtedness, the aggregate amount of all principal
repayments or prepayments of Funded Debt (including the Term Loans) of the
Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) the aggregate
amount of permitted optional prepayments of the Subordinated Note during such
fiscal year (to the extent such prepayments are not funded with the proceeds of
Indebtedness), (v) increases in Consolidated Working Capital for such fiscal
year, and (vi) the aggregate net amount of non-cash gain on the Disposition of
property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income.

 
10

--------------------------------------------------------------------------------

 

“Excess Cash Flow Application Date”:  as defined in Section 2.11(c).
 
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
 
“Excluded Foreign Subsidiary”:  (1) any Subsidiary listed on Schedule 1.1D and
(2) any Foreign Subsidiary in respect of which either (a) the pledge of all of
the Capital Stock of such Subsidiary as Collateral or (b) the guaranteeing by
such Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower or any of its
Subsidiaries.
 
“Existing Letters of Credit”: the letters of credit identified on Schedule 1.1B.
 
“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).
 
“Federal Funds Rate”:  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
“Fee Letter” means the Fee Letter, dated as of June 17, 2010, by and among the
Borrower, Royal Bank of Canada, Wells Fargo Securities LLC and Wells Fargo Bank,
National Association.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.

 
11

--------------------------------------------------------------------------------

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Guarantors”:  the Subsidiary Guarantors.
 
“Immaterial Subsidiary”: on any date, any Subsidiary that represented 1% or less
of consolidated total assets and 1% or less of annual consolidated revenues of
the Borrower and its Subsidiaries as reflected on the most recent financial
statements delivered pursuant to Section 6.1(a) prior to such date; provided,
that (i) at such time as any such Subsidiary becomes a party to this Agreement
or any other Loan Document or executes and delivers a guarantee, security
agreement, mortgage or other similar agreement supporting the Obligations, such
Subsidiary shall at all times thereafter not be an Immaterial Subsidiary
irrespective of the value of its assets or its revenues and (ii) the aggregate
assets and aggregate annual consolidated revenues of all Immaterial Subsidiaries
shall at no time exceed 5% of consolidated total assets and 5% of annual
consolidated revenues of the Borrower and its Subsidiaries, respectively (the
“5% Requirement”); provided further, that in the event that the designation of
any Subsidiary as an Immaterial Subsidiary would result in the failure to comply
with the 5% Requirement, the Borrower shall notify the Administrative Agent as
to the Subsidiary or Subsidiaries which shall no longer be deemed Immaterial
Subsidiaries, to the extent required to ensure compliance with the 5%
Requirement.

 
12

--------------------------------------------------------------------------------

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, and (i) all obligations of the kind referred to
in clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, valued at the lesser of (i) if recourse is limited to such property,
the fair market value of such property or (ii) the amount of the Indebtedness of
such other Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”: the collective reference to all intellectual property
and all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement), trade secrets, know-how and
other proprietary information and related documentation, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the first Business Day following the last day of each March, June,
September and December (or, if an Event of Default is in existence, the first
Business Day following last day of each calendar month) to occur while such Loan
is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period, (d) as to any Loan (other
than any Revolving Loan that is an ABR Loan and any Swingline Loan), the date of
any repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

 
13

--------------------------------------------------------------------------------

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)      the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans;
 
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)     the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  Royal Bank of Canada or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.
 
“L/C Commitment”:  $5,000,000.
 
“L/C Disbursement”:  a payment made by an Issuing Lender pursuant to a Letter of
Credit.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lead Arrangers”: the collective reference to RBC Capital Markets and Wells
Fargo Securities, LLC.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).

 
14

--------------------------------------------------------------------------------

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
 
 “Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents and any amendment,
waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  the Borrower and each of its Subsidiaries that is a party to a
Loan Document.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
 “Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property, or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation or any hazardous, toxic
or other substances, materials or wastes, regulated pursuant to or that could
give rise to liability under any Environmental Law.
 
“Maturity Date”: July 30, 2015.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.
 
 “Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 
15

--------------------------------------------------------------------------------

 

“Non-Consenting Lender”:  as defined in Section 10.1.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-U.S. Lender”:  as defined in Section 2.19(e).
 
“Notes”:  the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit I-1 in the case of a Note with respect to a
Term Loan and substantially in the form of Exhibit I-2 in the case of a Note
with respect to Revolving Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.
 
“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.
 
“Participant”:  as defined in Section 10.6(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.
 
“Permitted Acquisition”:  as defined in Section 7.7(h).

 
16

--------------------------------------------------------------------------------

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness of any
person, any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that (i) in the case of any modification, refinancing,
refunding, renewal or extension of Indebtedness assumed pursuant to Section
7.2(q), no person that is not an obligor with respect to such Indebtedness
immediately prior to such modification, refinancing, refunding, renewal or
extension shall be an obligor with respect to such Indebtedness after giving
effect to such modification, refinancing, refunding, renewal or extension, (ii)
the final maturity and weighted average life to maturity of such Indebtedness
shall not be shortened as a result of such modification, refinancing, refunding,
renewal or extension, (iii) in the case of any modification, refinancing,
refunding, renewal or extension of Indebtedness incurred pursuant Section
7.2(e), the other material terms and conditions of such Indebtedness after
giving effect to such modification, refinancing, refunding, renewal or
extension, taken as a whole, including the collateral if any securing such
Indebtedness, shall not be materially more restrictive as determined by the
Borrower in good faith, and (iv) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon at such time plus reasonable fees and expenses incurred in connection
with such modification, refinancing, refunding, renewal or extension.
 
“Permitted Sale and Leaseback” means the sale and leaseback of the property
located at 1425 North Washington Street, Spokane, Washington.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time any employee benefit plan that is covered by ERISA
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such Plan were terminated, would under or Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by Royal Bank of Canada as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Royal Bank of Canada in connection with extensions of credit
to debtors).
 
“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
“Proposed Change”:  as defined in Section 10.1.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.
 
“Refunded Swingline Loans”:  as defined in Section 2.7(b).
 
“Register”:  as defined in Section 10.6(b)(iv).
 
“Regulation S-X”:  Regulation S-X of the Securities Act of 1933, as amended.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.

 
17

--------------------------------------------------------------------------------

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans or reduce
the Revolving Commitments pursuant to Section 2.11(b) as a result of the
delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business, other than
current assets.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business, other than current assets.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business,
other than current assets, with all or any portion of the relevant Reinvestment
Deferred Amount.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Term Loans”:  as defined in Section 10.1.
 
“Replacement Term Loans”:  as defined in Section 10.1.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived, with
respect to a Pension Plan.
 
“Required Lenders”:  (a) at any time there are four or fewer Lenders hereunder,
the holders of more than 66 2/3% of (i) until the Closing Date, the Commitments
then in effect and (ii) thereafter, the sum of (x) the aggregate unpaid
principal amount of the Term Loans then outstanding and (y) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; or (b) at
any time there are at least five Lenders hereunder, the holders of more than 50%
of the sum of (x) the aggregate unpaid principal amount of the Term Loans then
outstanding and (y) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 
18

--------------------------------------------------------------------------------

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$15,000,000.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Revolving Lender's Revolving Loans and
its L/C Obligations at such time.  
 
 “Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.4(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
 
“Revolving Termination Date”:  July 30, 2015.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any Affiliate of any Lender to which Obligations are owed by any
Loan Party.
 
 “Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, any Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 
19

--------------------------------------------------------------------------------

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, or bank card products
or services provided in connection therewith, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or an Affiliate thereof, which has
been designated by such Lender and the Borrower, by notice to the Administrative
Agent not later than 90 days after the execution and delivery by the Borrower or
such Guarantor, as a “Specified Cash Management Agreement”.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and any Person that is a Lender or an Affiliate of a Lender at the
time such Swap Agreement is entered into (notwithstanding such Person
subsequently ceases at any time to be a Lender or an Affiliate thereof under
this Agreement for any reason) together with such Lender’s or Affiliate’s
successors and assigns (if any).
 
“Subordinated Note”:  the subordinated unsecured note in a principal amount of
$5,000,000, issued by the Borrower on the date hereof to Register.com GP
(Cayman) Ltd.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary and (ii) any Immaterial Subsidiary, for as long as
such Subsidiary remains an Immaterial Subsidiary; provided, that Ranger Holdco
LLC (or any other entity holding all or substantially all of the Capital Stock
of Register.com, Inc. or any successor or assignee of all or substantially all
the assets of Register.com, Inc.) shall be a Subsidiary Guarantor; provided
further, that each of Register.com Investments Coöperatie U.A. and Register
Domain Spain, S.L. shall not be required to be a Subsidiary Guarantor until such
time as the Administrative Agent requests that the Borrower cause it to become a
Subsidiary Guarantor (unless at such time it constitutes an Immaterial
Subsidiary) and, following such request, it shall promptly comply with the
requirements of Section 6.10 as if it were a new Subsidiary.

 
20

--------------------------------------------------------------------------------

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000; provided, that such amount may be
adjusted downward should the Borrower exceed the Revolving Commitment (less the
Swingline Commitment) and may be adjusted back up if any repayments or
prepayments of Revolving Loans are made so as to result in availability under
the Revolving Commitment (less the Swingline Commitment).
 
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Exposure Percentage of the total Swingline
Exposure at such time.
 
“Swingline Lender”:  Royal Bank of Canada or any of its Affiliates, in its
capacity as the lender of Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
“Swingline Participation Amount”:  as defined in Section 2.7(c).
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Target”:  Register.com (Cayman) Limited Partnership, a Cayman Islands limited
partnership.
 
“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A.  The original aggregate amount of the Term Commitments is
$95,000,000.
 
 “Term Lenders”:  each Lender that has a Term Commitment or that holds a Term
Loan.
 
“Term Loan”:  as defined in Section 2.1.
 
 “Term Percentage”:  as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

 
21

--------------------------------------------------------------------------------

 

 “Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
 “Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
1.2.       Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower or any of its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP (provided,
that except as expressly specified in the definition of Consolidated EBITDA,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein), (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time. In the event
that any Accounting Change (as defined below) shall occur and such change
results in a change in the method of determination or calculation under this
Agreement, then the Borrower and the Administrative Agent agree to enter into
good faith negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower and its Subsidiaries consolidated financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not been made.  Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all accounting determinations and computations made hereunder
(including under Section 7.1 and the definitions used in such calculation) shall
continue to be calculated or construed as if such Accounting Change had not
occurred.  “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.  Unless otherwise
expressly provided, Section 7.1 and all defined financial terms shall be
computed on a consolidated basis for the Borrower and its Subsidiaries, in each
case without duplication.

 
22

--------------------------------------------------------------------------------

 

(c)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1.      Term Commitments.  Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender.  The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.
 
2.2.      Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit F (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, one Business Day prior to the anticipated Closing Date) requesting that
the Term Lenders make the Term Loans on the Closing Date and specifying the
amount to be borrowed.  Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof.  Not later than 9:00 A.M., New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender; provided,
that if any Term Lender has not funded its Term Loan by 9:00 A.M., New York City
time on the Closing Date and has not indicated to the Administrative Agent that
it will not be funding its Term Loan, the Administrative Agent is authorized to
advance such Term Lender’s Term Loan; provided further, that such Term Lender
shall fund its Term Loan no later than 12:00 Noon, New York City time on the
Closing Date.  The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.
 
2.3.      Repayment of Term Loans.  The Term Loan of each Lender shall mature in
twenty (20) consecutive quarterly installments on the last day of each quarter
starting with the quarter ending December 31, 2010, each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:

 
23

--------------------------------------------------------------------------------

 


Installment
 
Principal Amount
 
December 31, 2010
  $ 2,375,000  
March 31, 2011
  $ 2,375,000  
June 30, 2011
  $ 2,375,000  
September 30, 2011
  $ 2,375,000  
December 31, 2011
  $ 2,968,750  
March 31, 2012
  $ 2,968,750  
June 30, 2012
  $ 2,968,750  
September 30, 2012
  $ 2,968,750  
December 31, 2012
  $ 2,968,750  
March 31, 2013
  $ 2,968,750  
June 30, 2013
  $ 2,968,750  
September 30, 2013
  $ 2,968,750  
December 31, 2013
  $ 2,968,750  
March 31, 2014
  $ 2,968,750  
June 30, 2014
  $ 2,968,750  
September 30, 2014
  $ 2,968,750  
December 31, 2014
  $ 12,468,750  
March 31, 2015
  $ 12,468,750  
June 30, 2015
  $ 12,468,750  
Maturity Date
  $ 12,468,750  

 
Notwithstanding the foregoing, such installments shall be reduced in connection
with any voluntary or mandatory prepayments of the Loans in accordance with
Section 2.10 and Section 2.11.
 
2.4.      Revolving Commitments.  (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.
 
(b)       The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 
24

--------------------------------------------------------------------------------

 

2.5.      Procedure for Revolving Loan Borrowing.   The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided, that the Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit F (which notice must be received by
the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans) (provided, that any such notice of a borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $500,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $500,000, such lesser amount) and (y) in the
case of Eurodollar Loans, $2,500,000 or a whole multiple of $500,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Notwithstanding the foregoing, solely with respect to the
Revolving Loans made on the Closing Date, not later than 9:00 A.M., New York
City time, on the Closing Date each Revolving Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to its pro rata share of such Revolving Loans; provided, that if any
Revolving Lender has not funded its pro rata share of such Revolving Loans by
9:00 A.M., New York City time on the Closing Date and has not indicated to the
Administrative Agent that it will not be funding its pro rata share of such
Revolving Loans, the Administrative Agent is authorized to advance such
Revolving Lender’s pro rata share of such Revolving Loans; provided further,
that such Revolving Lender shall fund its pro rata share of such Revolving Loans
no later than 12:00 Noon, New York City time on the Closing Date.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
 
2.6.      Swingline Commitment.  (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided, that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero.  During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.  Swingline Loans shall be ABR Loans only.
 
(b)       The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided, that on each date that a Revolving Loan
is borrowed, the Borrower shall repay all Swingline Loans then outstanding.

 
25

--------------------------------------------------------------------------------

 

2.7.      Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give each of the Swingline Lender and the Administrative Agent
irrevocable fax or .pdf notice signed by the authorized signatories (which
written notice must be received by each of the Swingline Lender and the
Administrative Agent not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period).  Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. 
Not later than 3:00 P.M., New York City time, the Swingline Lender shall make
the proceeds of such Swingline Loan available to the Borrower on the requested
Borrowing Date by depositing such proceeds in the account of the Borrower on
such Borrowing Date in immediately available funds.
 
(b)       The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time, to
the Administrative Agent, who shall then request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice.  The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.  The Borrower irrevocably authorizes
the Swingline Lender, following notice by the Swingline Lender to the
Administrative Agent, to charge the Borrower’s accounts (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
 
(c)        If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender (through the Administrative Agent) an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
 
(d)       Whenever, at any time after the Swingline Lender has received from any
Revolving Lender (through the Administrative Agent) such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute (through the
Administrative Agent) to such Lender  its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return (through the
Administrative Agent) to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 
26

--------------------------------------------------------------------------------

 

(e)        Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
2.8.      Commitment Fees, etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
 
(b)   The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9.      Termination or Reduction of Revolving Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided, that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Each notice
delivered by the Borrower pursuant to this Section 2.9 shall be irrevocable;
provided, that such notice may state that it is conditioned upon the
effectiveness of other credit facilities, settlement of an offering of
securities or a Change in Control, in each case, which such notice may be
revoked by the Borrower (by notice to the Administrative Agent no later
than  10:00 A.M., New York City time, on the specified effective date) if such
condition is not satisfied.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
 
2.10.    Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20.  Each notice delivered by the
Borrower pursuant to this Section 2.10 shall be irrevocable; provided, that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities, settlement of an offering of securities or a Change in Control, in
each case, which such notice may be revoked by the Borrower (by notice to the
Administrative Agent no later than 10:00 A.M., New York City time, on the
specified effective date) if such condition is not satisfied.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Term Loans shall be in an aggregate principal amount of $1,000,000 (or, if the
Term Loans then outstanding are less than $1,000,000, such lesser amount). 
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 (or, if the Swingline Loans then outstanding are less than $100,000,
such lesser amount).  Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to this Section 2.10 shall be applied, in
the case of Term Loans, to the prepayment of the Term Loans in accordance with
Section 2.17(b) and, in the case of Commitment reductions, to reduce permanently
the Revolving Commitments.

 
27

--------------------------------------------------------------------------------

 

2.11.    Mandatory Prepayments and Commitment Reductions.  (a)  If any
Indebtedness shall be incurred by the Borrower or any of its Subsidiaries
(excluding any Indebtedness incurred in accordance with Section 7.2, other than
paragraph (s) thereof), an amount equal to 100% of the Net Cash Proceeds thereof
shall be applied within one Business Day of the date of such issuance or
incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.11(d).
 
(b)       If on any date the Borrower or any of its Subsidiaries shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied within one Business Day of such date toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.11(d); provided, that notwithstanding the foregoing, (i)
the aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $5,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans and the reduction of the Revolving Commitments
as set forth in Section 2.11(d).
 
(c)        If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2011, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, prepay an aggregate
amount of Loans in an amount equal to (A) the ECF Percentage of Excess Cash Flow
for the fiscal year covered by the financial statements for such fiscal year
(such prepayment to be applied as set forth in Section 2.11(d) below), minus (B)
solely with respect to the fiscal year ending December 31, 2011, $7,500,000. 
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five Business Days after the earlier of (i) the date on
which the financial statements of the Borrower referred to in Section 6.1(a),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Lenders and (ii) the date such financial statements are
actually delivered.
 
(d)       Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.11 shall be applied, first, to the
prepayment of the Term Loans in accordance with Section 2.17(b) and, second, to
reduce permanently the Revolving Commitments.  Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Commitments as so
reduced; provided, that if the aggregate principal amount of Revolving Loans and
Swingline Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.  The application of any prepayment
pursuant to Section 2.11 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans.  Each prepayment of the Loans under Section 2.11 (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 
28

--------------------------------------------------------------------------------

 

2.12.    Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice in the form of Exhibit G of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
in the form of Exhibit G of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided, that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)       Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit G, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations; provided further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.13.    Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than ten Eurodollar
Tranches shall be outstanding at any one time.
 
2.14.    Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)       Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
 
(c)        (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 
29

--------------------------------------------------------------------------------

 

(d)       Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.15.    Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurodollar Rate shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
 
(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
 
2.16.    Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a)        the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower in the absence of manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(b)       the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
 
2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 
30

--------------------------------------------------------------------------------

 

(b)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders.  The amount of each principal prepayment of the Term Loans shall
be applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the respective then remaining principal amounts thereof.  Except as
otherwise may be agreed by the Administrative Agent and the Required Lenders,
any prepayment of Loans shall be applied to the then outstanding Term Loans on a
pro rata basis regardless of Type.  Amounts prepaid on account of the Term Loans
may not be reborrowed.
 
(c)        Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
 
(d)       All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.
 
(f)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate.  Nothing herein shall be deemed
to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 
31

--------------------------------------------------------------------------------

 

(g)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4, 2.6, 3.1, 2.17(e), 2.17(f) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
2.18.    Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for the excluded taxes described in the first
sentence of Section 2.19 and changes in the rate of tax on the overall net
income of such Lender);
 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)         shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or, in the case of (i), any Loan) or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, within 10 days after receipt of an invoice
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b)       If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 
32

--------------------------------------------------------------------------------

 

(c)        A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
2.19.    Taxes.  (a)  All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, franchise
taxes (imposed in lieu of net income taxes), branch-level income tax and branch
profits taxes imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); provided, that
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
as determined in good faith by the applicable withholding agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement as
if such withholding or deduction had not been made; provided further, however,
that the Borrower shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes (w) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (e) or (f) of
this Section (x) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, or designates a new lending office except to the extent that such
Lender’s (or its assignor if any) was entitled, at the time of such change in
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such Non-Excluded Taxes pursuant to this paragraph or (y) that
are imposed by reason of Section 1471 or Section 1472 of the Code other than by
reason of a change in Law imposed after the date hereof (in the case of Section
1471 or 1472 of the Code, any future regulation or official interpretation of
Section 1471 or 1472 of the Code as such sections are in effect as of the date
hereof shall not be considered a change in law imposed after the date hereof).
 
(b)       In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 
33

--------------------------------------------------------------------------------

 

(c)        Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties caused by the willful misconduct or gross
negligence of the Administrative Agent or any Lender, in the case of (iii).
 
(d)        Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
(e)        Any Lender that is entitled to an exemption from or reduction of
withholding tax or backup withholding tax under the law of any applicable
jurisdiction with respect to payments under the Loan Documents shall deliver to
the Borrower and the Administrative Agent at any time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation as prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding tax or backup withholding tax or at a reduced
rate.
 
Without limiting the generality of the foregoing, any Lender that is not a
“United States Person” (as defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:


(i)           duly completed signed originals of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States is a party,


(ii)          duly completed signed originals of Internal Revenue Service Form
W-8ECI (or any successor forms),


(iii)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a signed
original certificate, in substantially the form of Exhibit E-1, or any other
form approved by the Administrative Agent and the Borrower, to the effect that
such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Non-U.S. Lender’s conduct of a U.S. trade or business and (y) duly completed
signed originals of Internal Revenue Service Form W-8BEN (or any successor
forms),

 
34

--------------------------------------------------------------------------------

 


(iv)        to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), a signed original Internal Revenue Service
Form W-8IMY, accompanied by a signed original Form W-8ECI, W-8BEN, a certificate
in substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit E-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Non-U.S. Lender is a partnership
(and not a participating Lender) and one or more partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a certificate, in substantially the form of Exhibit E-3, on behalf of
such beneficial owner(s), or


(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.


Any Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 certifying that
it is not subject to backup withholding.


Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Non-U.S. Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax  with respect to payments
under any Loan Document or (2) notify the Administrative Agent and the Borrower
of the inability of any previously delivered forms, certifications, or other
evidence (including invalidity due to a change in the Lender’s status as the
beneficial owner (for U.S. tax purposes) of any payments (or portions thereof)
due under the Loan Documents) and its inability to deliver any such forms,
certificates or other evidence.


Each Lender on or prior to the date on which such Lender becomes a Lender
hereunder and from time to time thereafter, either upon the request of the
Borrower or the Administrative Agent or its agents or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Borrower and the Administrative Agent any documentation that is required under
the Code or applicable Treasury regulations (including any documentation that is
required as a result of any future regulation or official interpretation of
Section 1471 or 1472 of the Code as in effect as of the date hereof ) to enable
the Borrower or the Administrative Agent to determine and execute its
obligations, duties and liabilities with respect to Section 1471 or 1472 of the
Code, including but not limited to any taxes it may be required to withhold in
respect of  Section 1471 or 1472 of the Code.


 
35

--------------------------------------------------------------------------------

 

(f)        A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided,
that such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.
 
(g)       If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
 
(h)       The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20.    Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.21.    Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage;
provided further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.18 or 2.19(a).

 
36

--------------------------------------------------------------------------------

 

2.22.    Mitigation Obligations; Replacement of Lenders.
 
(a)    If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.18 or
2.19(a), as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)       If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19(a), such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
2.23.    Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)        fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.8(a);
 
(b)       the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c)       if any Swingline Exposure or L/C Obligation exists at the time such
Lender becomes a Defaulting Lender then:

 
37

--------------------------------------------------------------------------------

 

(i)           all or any part of the Swingline Exposure and L/C Obligation of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Aggregate Exposure Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and L/C Obligation does not exceed
the total of all non-Defaulting Lenders’ Commitments;
 
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall following notice by the
Administrative Agent (x) first, within three Business Days following notice by
the Administrative Agent, prepay such Swingline Exposure and (y) second, within
three Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Obligation (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8 for so long as such L/C
Obligation is outstanding;
 
(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligation pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation is cash collateralized;
 
(iv)         if the L/C Obligation of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Aggregate Exposure Percentages; and
 
(v)          if all or any portion of such Defaulting Lender’s L/C Obligation is
neither reallocated nor cash collateralized pursuant to Section 2.23, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligation) and letter of
credit fees payable under Section 3.3(a) with respect to such Defaulting
Lender’s L/C Obligation shall be payable to the Issuing Lender until and to the
extent that such L/C Obligation is reallocated and/or cash collateralized; and
 
(d)         so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligation will be 100% covered by the Commitments of the non-Defaulting
Lenders, including obligations to participate in Swingline Loans and Letters of
Credit, and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and such
Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, then in the event that
such Lender becomes a Defaulting Lender, the re-allocation described in clause
(c)(i) above or the other procedures described in this Section 2.23 shall apply
to the Swingline Exposure and L/C Obligations of such Lender or, solely with
respect to a request for Swingline Loans, the Borrower shall make a request for
Swingline Loans on a “net” basis taking into account the unavailability of such
Defaulting Lender’s commitment.

 
38

--------------------------------------------------------------------------------

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligation of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.
 
SECTION 3.     LETTERS OF CREDIT
 
3.1.      L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower or the Subsidiaries listed on Schedule 3.1 (as
such schedule may be updated from time to time to the satisfaction of the
Issuing Lender), and to amend or extend Letters of Credit previously issued by
it, on any Business Day during the Revolving Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date unless such Letter of Credit shall be cash
collateralized or otherwise credit supported to the reasonable satisfaction of
the Administrative Agent and the Issuing Lender.  Any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above); provided further, that in the event any such Letter of Credit is
renewed beyond the date referred to in clause (y) above, such Letter of Credit
shall be cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the Issuing Lender.
 
(b)        The Issuing Lender shall not at any time be obligated to issue or
amend any Letter of Credit if such issuance or amendment would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law.
 
3.2.       Procedure for Issuance and Amendment of Letter of Credit.  The
Borrower may from time to time request that the Issuing Lender issue or amend,
as the case may be, a Letter of Credit by delivering to the Issuing Lender and
the Administrative Agent at their respective addresses for notices specified
herein an Application therefor, completed to the satisfaction of each of the
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as the Issuing Lender may request. 
Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures (including receiving information from the Administrative Agent that
there is sufficient availability under the L/C Commitment and the Revolving
Commitment) and shall promptly issue or amend, as applicable, the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue or amend any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof, amending an
existing Letter of Credit, or as otherwise may be agreed to by the Issuing
Lender and the Borrower.  The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance or amendment thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance or
amendment of each Letter of Credit (including the amount thereof).

 
39

--------------------------------------------------------------------------------

 

3.3.       Fees and Other Charges.  (a)  The Borrower will pay a fee on all
outstanding undrawn and unexpired Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date or amendment date, as applicable.
 
(b)       In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.4.      L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned to it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
 
(b)       If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 
40

--------------------------------------------------------------------------------

 

(c)        Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
3.5.       Reimbursement Obligation of the Borrower.  If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice; provided, that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.5 or Section
2.7 that such payment be financed with an ABR Revolving Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loan or Swingline Loan.  Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds.  Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).
 
3.6.       Obligations Absolute.  The Borrower’s obligations under this Section
3 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 
41

--------------------------------------------------------------------------------

 

3.7.      Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8.      Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9.      Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder of any and all drawings
under such Letter of Credit.  The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
4.1.      Financial Condition.  (a)  The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2010 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Acquisition, (ii) the Loans to be made, the issuance of the Subordinated
Note, on the Closing Date and the use of proceeds thereof and (iii) the payment
of fees and expenses in connection with the foregoing.  The Pro Forma Balance
Sheet has been prepared based on the best information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
March 31, 2010, assuming that the events specified in the preceding sentence had
actually occurred at such date.
 
(b)       The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2007, December 31, 2008 and
December 31, 2009 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young, LLP, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2010 and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three-month period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), subject, in the case
of the unaudited quarterly financial statements, to normal year-end audit
adjustments, if any.

 
42

--------------------------------------------------------------------------------

 

(c)        The audited consolidated balance sheets of the Target and its
consolidated Subsidiaries as at December 31, 2007, December 31, 2008 and
December 31, 2009 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Amper, Politziner & Mattia, LLP, to the Borrower’s
knowledge, present fairly in all material respects the consolidated financial
condition of the Target and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  To the Borrower’s knowledge, all such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  As of the Closing Date, neither the Target nor any of
its Subsidiaries has any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
or reflected on Schedule 4.1.  During the period from December 31, 2009 to and
including the date hereof, there has been no Disposition by the Target or any of
its Subsidiaries of any material part of its business or property, other than as
set forth on Schedule 4.1.
 
4.2.      No Change.  Since December 31, 2009, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3.      Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, except in the case of each of (b) through (d), to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
4.4.      Power; Authorization; Enforceable Obligations.  Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) the filings referred to in
Section 4.19 or otherwise required in order to perfect, record or maintain the
security interests granted under the Security Documents and (ii) those that, if
not obtained or made, could not reasonably be expected to have a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 
43

--------------------------------------------------------------------------------

 

4.5.      No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any of its
Subsidiaries, except for any such violation other than with respect to a
violation of the organizational documents of the Borrower or any of its
Subsidiaries, which could not reasonably be expected to have a Material Adverse
Effect, and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).
 
4.6.      Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened by or against the Borrower or
any of its Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
 
4.7.      No Default.  None of the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.
 
4.8.      Ownership of Property; Liens.  Each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property except as could not reasonably be expected to materially
interfere with the conduct of business of the Borrower and its Subsidiaries,
taken as a whole, and none of such property is subject to any Lien except as
permitted by Section 7.3.
 
4.9.      Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, is licensed to use or possesses the right to use all material Intellectual
Property necessary for the conduct of its business as currently conducted.  No
claim has been asserted in writing and is pending by any Person challenging the
use of any Intellectual Property owned by the Borrower or its Subsidiaries or
the validity or effectiveness of any such Intellectual Property, nor does any
Responsible Officer of the Borrower know of any valid basis for any such claim. 
The conduct of the business by each of the Borrower and its Subsidiaries does
not infringe on the rights of any Person in any material respect.
 
4.10.    Taxes.  (i) Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material Federal, state and other tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and any of its relevant Subsidiaries); and (ii) no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
4.11.    Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 
44

--------------------------------------------------------------------------------

 

4.12.    Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of each of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from the Borrower or any
of its Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the Borrower or any of its
relevant Subsidiaries.
 
4.13.    ERISA.  Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each of the Borrower and
its Subsidiaries and each of their respective ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to Plans and the regulations and published interpretations thereunder; (ii) no
ERISA Event has occurred or is reasonably expected to occur; and (iii) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by the Borrower, any of its
Subsidiaries or any ERISA Affiliate or to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106. 
The present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than a material amount the
fair market value of the assets of such Pension Plan allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than a material amount the fair market value of the assets of all such
underfunded Pension Plans.
 
4.14.    Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15.    Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary of the Borrower,
except to the extent permitted by the Loan Documents.
 
4.16.    Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance a portion of the Acquisition and to pay related fees and expenses.  The
proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used for working capital needs and general corporate purposes
of the Borrower and its Subsidiaries (including to finance a portion of the
Acquisition and to pay related fees and expenses) and for the issuance of
Letters of Credit.
 
 
45

--------------------------------------------------------------------------------

 
 
4.17.        Environmental Matters.
 
(a)           Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(i)           the facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could reasonably be expected give rise to liability under, any applicable
Environmental Law;
 
(ii)           each of the Borrower and its Subsidiaries (A) is in compliance
with all, and has not violated any, applicable Environmental Laws; (B) holds all
Environmental Permits (each of which is in full force and effect) required for
any of its current or intended operations or for any property owned, leased, or
otherwise operated by it; and (C) is in compliance with all, and has not
violated any, of its Environmental Permits;
 
(iii)           neither the Borrower nor any Subsidiary is aware of any past,
present, or reasonably anticipated future events, circumstances, practices,
plans, or legal requirements that could reasonably be expected to prevent it
from (or increase the burden on it of) complying with applicable Environmental
Laws or obtaining, renewing, or complying with all Environmental Permits
required under such laws;
 
(iv)           Materials of Environmental Concern are not present at, on, under,
in or about any current or former Properties or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) in amounts or concentrations or under circumstances that:  (A)
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law or otherwise result in costs to the Borrower or its
Subsidiaries; or (B) interfere with the continuing operations of Borrower or its
Subsidiaries;
 
(v)           neither the Borrower nor any Subsidiary has received notice of any
pending or threatened Environmental Claim with regard to any of the Properties
or the business operated by the Borrower or any of its Subsidiaries (the
“Business”), nor is the Borrower aware of any facts, conditions or circumstances
that could reasonably be expected to give rise to such an Environmental Claim;
and
 
(vi)           none of the Borrower or any of its Subsidiaries has assumed or
retained any obligations or liabilities of any kind, fixed or contingent, known
or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.
 
(b)           The Borrower has provided to the Administrative Agent true and
complete copies of all Environmental Reports that are in the possession or
control of the Borrower or any Subsidiary.
 
4.18.        Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
taken as a whole, contain as of the date such statement, information, document
or certificate was so furnished any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances when
made.  The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  As of the date
hereof, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 
46

--------------------------------------------------------------------------------

 
 
4.19.         Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).
 
4.20.         Solvency.  The Loan Parties on a consolidated basis are, and after
giving effect to the Acquisition and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.
 
4.21.         Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or any comparable term) of the Borrower under and as defined in
the documentation governing the Subordinated Note.  The obligations of each
Subsidiary Guarantor under the Guarantee and Collateral Agreement constitute
“Senior Indebtedness” (or any comparable term) of such Subsidiary Guarantor
under and as defined in the documentation governing the Subordinated Note.
 
4.22.         Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation and the Subordinated Note, including any amendments, supplements
or modifications with respect to any of the foregoing.
 
SECTION 5.       CONDITIONS PRECEDENT
 
5.1.           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
 
(a)            Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor, including for the
avoidance of doubt, Register.com, Inc., and (iii) an Acknowledgement and Consent
in the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party.

 
47

--------------------------------------------------------------------------------

 
 
(b)           Acquisition.  (i) The Acquisition shall be consummated
concurrently with the initial funding of the Credit Facilities in accordance
with the terms of the Acquisition Agreement and no terms or conditions to the
Borrower’s obligations to consummate the Acquisition shall have been amended or
waived other than (x) with the consent of the Agents (which consent shall not be
unreasonably withheld or delayed (it being understood that the Administrative
Agent shall promptly post to Intralinks a notice to the Lenders regarding the
giving of any such consent)) or (y) any terms or conditions the amendment or
waiver of which shall not be materially adverse to the Lenders or the Lead
Arrangers (as determined by the Agents (it being understood that the
Administrative Agent shall promptly post to Intralinks a notice to the Lenders
regarding the making of any such determination)) (it being understood that any
change to the purchase price of the Acquisition in excess of $5,000,000 or to
the financing cooperation covenant in the Acquisition Agreement shall be deemed
to be material and adverse to the interests of the Lenders and the Lead
Arrangers); (ii) the sources and uses of funding for the Acquisition shall be as
set forth on the Sources and Uses table attached as Schedule 1.1C; and (iii)
after giving effect to the Acquisition and the borrowings under the Loan
Documents, the Subordinated Note and the payment of fees and expenses in
connection with the foregoing, Register.com (Cayman) Limited Partnership and its
Subsidiaries shall have no Indebtedness, other than the Indebtedness pursuant to
any Loan Document, the Canadian Government Loan in an amount not to exceed CDN
$672,000, trade payables, Capital Leases, equipment financings, the Existing
Letters of Credit and  other Indebtedness permitted by Section 7.2.
 
(c)           Pro Forma Balance Sheet; Financial Statements.  The Lenders shall
have received (i) the Pro Forma Balance Sheet and a pro forma statement of
operations for the 12-month period ending March 31, 2010, prepared in accordance
with Regulation S-X with such adjustments or deviations therefrom as the Lead
Arrangers may agree, (ii) the audited consolidated financial statements of each
of the Borrower and the Target for the 2007, 2008 and 2009 fiscal years and
(iii) the unaudited interim consolidated financial statements of each of the
Borrower and the Target for each fiscal quarter ended (A) after the date of the
latest applicable financial statements delivered pursuant to clause (ii) of this
paragraph and (B) at least 45 days prior to the Closing Date.
 
(d)           Approvals.  All governmental and third party approvals necessary
in connection with the execution and delivery of the Loan Documents shall have
been obtained and be in full force and effect. No action, investigation,
litigation or proceeding exists, is pending or is threatened in any court or
before any arbitrator or governmental authority that could reasonably be
expected to have a material adverse effect on the Borrower or the execution and
delivery of the Loan Documents.
 
(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
(A) permitted by Section 7.3 or (B) discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
 
(f)           Fees.  The Lenders, the Administrative Agent and the Lead
Arrangers shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Closing Date pursuant to the Fee Letter. 
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 
48

--------------------------------------------------------------------------------

 
 
(g)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
charter, articles, certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (if applicable), and (ii) a good standing certificate for each
Loan Party from its jurisdiction of organization (if applicable).
 
(h)           Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Cooley LLP, counsel to the Borrower and its Subsidiaries, in
form and substance reasonably satisfactory to the Administrative Agent.
 
(i)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
 
(j)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.
 
(k)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the
Borrower.
 
(l)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Collateral Agreement.
 
(m)          No Material Adverse Effect.  There not occurring or becoming known
to the Lead Arrangers any Material Adverse Effect as that term is defined in the
Acquisition Agreement.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
5.2.          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 
49

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects on and as of such earlier date.
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 6.   AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:
 
6.1.          Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated and
unaudited Borrower-prepared consolidating balance sheet of the Borrower and its
consolidated and consolidating Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on, in the case of audited financial statements, without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young, LLP or other independent
certified public accountants of nationally recognized standing; and
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated and unaudited Borrower-prepared
consolidating balance sheet of the Borrower and its consolidated and
consolidating Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2.           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender:
 
(a)            concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
 

 
50

--------------------------------------------------------------------------------

 
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing (A) a schedule setting forth any differences in the
financial condition and results of operations of the Borrower and its
Subsidiaries for the relevant fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter from
the portion of the Projections (including, for the avoidance of doubt, the
budget) covering such periods, and (B) all information and calculations
necessary for determining compliance by each of the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be, and (y) to the extent not previously disclosed to the Administrative Agent,
(1) a description of any change in the jurisdiction of organization of any Loan
Party, (2) a list of any Intellectual Property acquired by any Loan Party and
(3) a description of any Person that has become a Borrower or any of its
Subsidiaries, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);
 
(c)           as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto), and as soon
as available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made; provided, that unless an Event of Default has occurred and is continuing,
the Borrower shall not be required to deliver more than one significant revision
in any fiscal quarter;
 
(d)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the comparable
periods of the previous year;
 
(e)           no later than three Business Day prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to the Acquisition
Documentation or the Subordinated Note;
 
(f)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 
51

--------------------------------------------------------------------------------

 
 
(g)           promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower, any of its Subsidiaries
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower, any of
its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower, any of its relevant
Subsidiaries or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower, any of its
Subsidiaries or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof;
 
(h)           following the delivery of any financial statements pursuant to
Section 6.1, management of the Borrower shall make itself available for one
conference call with the Administrative Agent and Lenders during which it will
offer a comparison of the financial condition and results of operations of the
Borrower and its Subsidiaries for the relevant fiscal quarter and for the period
from the beginning of then then-current fiscal year to the end of such fiscal
quarter to the portion of the Projections (including, for the avoidance of
doubt, the budget) covering such periods; and
 
(i)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof as the Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(d) or (f) shall be deemed to have been delivered on the date (i) on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, (ii) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to any Lender that requests that the Borrower deliver such
paper copies and (B) in the case of clauses (i) and (ii) above, the Borrower
shall (x) notify the Administrative Agent of the filing or posting of any such
documents and (y) provide copies of all such documents to the Administrative
Agent for posting on an Internet or intranet website to which the Lenders have
access.
 
6.3.           Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including tax liabilities, except where
such obligation is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or any of its relevant Subsidiaries.
 
6.4.           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises reasonably
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 or 7.5 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with (i) all
Contractual Obligations and (ii) Requirements of Law, except (A) to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect or (B) to the extent such Contractual
Obligation or Requirement of Law is currently being contested in good faith by
appropriate proceedings.

 
52

--------------------------------------------------------------------------------

 
 
6.5.           Maintenance of Property; Insurance.  (a)  Keep all material
property reasonably necessary in the conduct of its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are customarily insured against by Persons engaged in the same general area by
companies engaged in the same or a similar business and owning similar
properties.
 
6.6.           Inspection of Property; Books and Records; Discussions. 
(a)  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in effect from time to time in their
respective jurisdictions of organization) and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) at reasonable times and upon reasonable advance notice, as often as may
be desired, permit representatives of the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and with their independent
certified public accountants; provided, that (i) representatives of the Borrower
or such Subsidiary may be present and participate in any such discussion with
such accountants and (ii) unless an Event of Default has occurred and is
continuing, such visits, inspections and making of abstracts shall occur not
more than once in any fiscal quarter for the Administrative Agent and all of the
Lenders taken together.
 
6.7.           Notices.  Promptly after a Responsible Officer or any Loan Party
obtains knowledge thereof, give notice to the Administrative Agent and each
Lender of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the amount sought against the Borrower or any of its
Subsidiaries is $2,500,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought as to which there is a reasonable
probability of an adverse determination and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (iii) which relates
to any Loan Document;
 
(c)   an ERISA Event; and
 
(d)   any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or any of its relevant Subsidiaries
proposes to take with respect thereto.
 
6.8.           Environmental Laws.  (a)  Comply with, and undertake reasonable
efforts to ensure compliance, by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
undertake reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

 
53

--------------------------------------------------------------------------------

 
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9.           Interest Rate Protection.  In the case of the Borrower, not later
than December 31, 2010, enter into, and thereafter maintain, Swap Agreements to
the extent necessary to provide that at least 50% of the then-outstanding
aggregate principal amount of the Term Loans (which, for the avoidance of doubt,
shall give effect to any repayment or prepayment made pursuant to Section 2.3,
2.10 or 2.11 on or prior to such date) is subject to either a fixed interest
rate or interest rate protection for a period of not less than three years, the
terms and conditions of the ISDA agreements evidencing such Swap Agreements
shall be reasonably satisfactory to the Borrower and the Administrative Agent.
 
6.10.           Further Assurances; Additional Collateral, etc.  (a)  With
respect to any property acquired after the Closing Date by the Borrower or any
of its Subsidiaries (other than (x) any property described in paragraph (c), (d)
or (e) below, (y) any property subject to a Lien expressly permitted by Section
7.3(g) and (z) property acquired by any Excluded Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $3,000,000 acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than (x) any
such real property subject to a Lien expressly permitted by Section 7.3(g) and
(y) real property acquired by any Immaterial Subsidiary or any Excluded Foreign
Subsidiary), promptly (i) execute and deliver a first priority Mortgage, in
favor of the Administrative Agent, for the benefit of the Lenders, covering such
real property, (ii) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent, (iv) a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to such real property (together with a notice about special flood hazard
area status and flood disaster assistance, duly executed by the Borrower or the
applicable Subsidiary) and (v) if such real property is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards, obtain flood insurance made available under the
National Flood Insurance Act of 1968, if such insurance is available, or
otherwise provide evidence of flood insurance, reasonably satisfactory to the
Administrative Agent.

 
54

--------------------------------------------------------------------------------

 
 
(c)           With respect to any new Subsidiary (other than an Immaterial
Subsidiary or an Excluded Foreign Subsidiary) created or acquired after the
Closing Date by the Borrower or any of its Subsidiaries (which, for the purposes
of this paragraph (c), shall include any existing Subsidiary that ceases to be
an Immaterial Subsidiary or an Excluded Foreign Subsidiary), promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or any of its relevant
Subsidiaries, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d)           With respect to any new Immaterial Subsidiary or new Excluded
Foreign Subsidiary created or acquired after the Closing Date by the Borrower or
any of its Subsidiaries (other than by any Subsidiary that is an Immaterial
Subsidiary or an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any the Borrower or any of its Subsidiaries (provided, that in
no event shall more than 66% of the total outstanding voting Capital Stock of
any new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or any of its relevant Subsidiaries, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
6.11.         Letters of Credit.  Within 60 days after the Closing Date, cause
each Existing Letter of Credit to be cash collateralized or otherwise credit
supported to the reasonable satisfaction of the Administrative Agent (it being
understood that each such Existing Letter of Credit shall be subject to Section
7.2).
 
6.12.         Post-Closing Covenants.  (a)  Within 60 days after the Closing
Date (or such later date as the Administrative Agent may agree in its reasonable
discretion but in any case not to exceed 120 days), have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, a fully-executed account control agreement by and among
the Administrative Agent, each bank where the Borrower or any Subsidiary
Guarantor has any deposit or securities account, and the Borrower or such
Subsidiary Guarantor, as the case may be, duly authorized, executed and
delivered by such bank and by the Borrower or such Subsidiary Guarantor, as the
case may be; provided that the Borrower and the Subsidiary Guarantors shall not
be required to deliver an account control agreement with respect to (i) any
individual account the balance of which is at all times less than $100,000,
provided, that the aggregate amount of all such accounts shall at all times be
$1,000,000 or less, or (ii) any deposit account that is specifically and
exclusively used for payroll, payroll taxes,  and other employee wage and
benefit payments to or for the benefit of any Loan Party’s employees.

 
55

--------------------------------------------------------------------------------

 
 
(b)           File all inventor assignment and name change filings and other
filings with the United States Patent and Trademark Office and United States
Copyright Office that are requested by the Administrative Agent on or prior to
the Closing Date to clean up any title issues within seven days of the Closing
Date for U.S. copyright applications and registrations, and within 20 days of
the Closing Date for U.S. patents, trademark registrations and patent and
trademark applications (or, in each case, such later date as the Administrative
Agent may agree in its reasonable discretion).


(c)           No later than five Business Days of the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion),
with respect to the insurance maintained by the Loan Parties pursuant to Section
6.5 of this Agreement, deliver endorsements satisfying the requirements of
Section 5.2 of the Guarantee and Collateral Agreement, including naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee thereunder, as applicable.


SECTION 7.    NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
 
7.1.           Financial Condition Covenants.  (a)  Consolidated Leverage
Ratio.  Permit the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Borrower (or, if less, the number of
full fiscal quarters subsequent to the Closing Date) ending with any fiscal
quarter set forth below to exceed the ratio set forth below opposite such fiscal
quarter:
 
Fiscal Quarter
 
Consolidated Leverage Ratio
     
September 30, 2010
 
3.75:1.00
December 31, 2010
 
3.75:1.00
March 31, 2011
 
3.50:1.00
June 30, 2011
 
3.25:1.00
September 30, 2011
 
2.75:1.00
December 31, 2011
 
2.50:1.00
March 31, 2012
 
2.00:1.00
June 30, 2012
 
2.00:1.00
September 30, 2012
 
1.75:1.00
December 31, 2012
 
1.75:1.00
March 31, 2013
 
1.50:1:00
June 30, 2013
 
1.50:1:00
September 30, 2013
 
1.50:1:00
December 31, 2013
 
1.50:1:00
March 31, 2014
 
1.50:1:00
June 30, 2014
 
1.50:1:00
September 30, 2014
 
1.50:1:00
December 31, 2014
 
1.50:1:00
March 31, 2015
 
1.50:1:00
June 30, 2015
  
1.50:1:00

 
 
56

--------------------------------------------------------------------------------

 
 
(b)          Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower (or, if less, the number of full fiscal quarters subsequent to
the Closing Date) ending with any fiscal quarter set forth below to be less than
the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter
 
Consolidated Fixed Charge
Coverage Ratio
September 30, 2010
 
1.85:1:00
December 31, 2010
 
1.85:1:00
March 31, 2011
 
2.00:1.00
June 30, 2011
 
2.00:1.00
September 30, 2011
 
2.00:1.00
December 31, 2011
 
2.00:1.00
March 31, 2012
 
2.00:1.00
June 30, 2012
 
2.00:1.00
September 30, 2012
 
2.00:1.00
December 31, 2012
 
2.00:1.00
March 31, 2013
 
2.25:1.00
June 30, 2013
 
2.25:1.00
September 30, 2013
 
2.25:1.00
December 31, 2013
 
2.25:1.00
March 31, 2014
 
2.50:1.00
June 30, 2014
 
2.50:1.00
September 30, 2014
 
2.50:1.00
December 31, 2014
 
2.50:1.00
March 31, 2015
 
2.50:1.00
June 30, 2015
  
2.50:1.00

 
; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending September 30, 2010, December 31,
2010, and March 31, 2011, Consolidated Fixed Charges for the relevant period
shall be deemed to equal Consolidated Fixed Charges for such fiscal quarter
(and, in the case of the latter two such determinations, each previous fiscal
quarter commencing after the Closing Date) multiplied by 4, 2 and 4/3,
respectively.
 
7.2.          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) the Borrower to any Subsidiary, (ii) any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary or
(iii) any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;
 
(c)           Guarantee Obligations incurred by the Borrower or any of its
Subsidiaries of obligations of the Borrower or any Wholly Owned Subsidiary
Guarantor to the extent such obligations are permitted hereunder;

 
57

--------------------------------------------------------------------------------

 
 
(d)           Reserved;
 
(e)           the Existing Letters of Credit; provided that the aggregate face
value of the Existing Letters of Credit shall not exceed $4,000,000 at any time;
 
(f)            Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money obligations) to finance the acquisition of fixed
or capital assets in an aggregate principal amount not to exceed $7,500,000 at
any one time outstanding;
 
(g)           Indebtedness of the Borrower in respect of the Subordinated Note;
 
(h)           Indebtedness pursuant to the Canadian Government Loan not to
exceed CDN $672,000 at any time and any guarantees provided in connection
therewith;
 
(i)            Indebtedness of the Borrower in respect of Specified Cash
Management Agreements, netting services, overdraft protections and other cash
management, intercompany cash pooling and similar arrangements in connection
with deposit accounts, in each case in the ordinary course of business;
 
(j)            Indebtedness arising under any Swap Agreement permitted by
Section 7.11;
 
(k)           Indebtedness (other than for borrowed money) that may be deemed to
exist pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
 
(l)            Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;
 
(m)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds, so long as such Indebtedness is covered or extinguished
within five Business Days;
 
(n)           Indebtedness consisting of (i) the financing of insurance premiums
or self-insurance obligations or (ii) take-or-pay obligations contained in
supply or similar agreements in each case in the ordinary course of business;
 
(o)           client advance or deposits received in the ordinary course of
business;
 
(p)           any indemnification, purchase price adjustment, earn-out or
similar obligations incurred in connection with Investments permitted by Section
7.7;

 
58

--------------------------------------------------------------------------------

 
 
(q)         Indebtedness acquired by the Borrower or any of its Subsidiaries in
connection with a Permitted Acquisition; provided, that such Indebtedness is not
incurred in connection with, or in contemplation of, such transaction; provided
further, that on the date of the incurrence of such Indebtedness, after giving
effect to the incurrence thereof and otherwise determined on a pro forma basis
in accordance with the provisions set forth in the definition of Consolidated
EBITDA, the Consolidated Leverage Ratio would not exceed (i) if a Compliance
Certificate has not yet been delivered pursuant to Section 6.2(b) for the
Reference Period ending on December 31, 2011, the Consolidated Leverage Ratio
then in effect pursuant to Section 7.1(a) minus 0.50:1.00 or (ii) if otherwise,
the Consolidated Leverage Ratio then in effect pursuant to Section 7.1(a) minus
0.25:1.00; provided still further that (x) such Indebtedness is not guaranteed
in any respect by the Borrower or any Subsidiary (other than by any such Person
that so becomes a Subsidiary or is the survivor of a merger with such Person and
any of its Subsidiaries) and (y) such Person executes a supplement to the
Guarantee and Collateral Agreement to the extent required under Section 6.10;
 
(r)          the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person as of such date in accordance with GAAP
arising from the Permitted Sale and Leaseback;
 
(s)          additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $7,500,000 at any one time outstanding;
 
(t)           Indebtedness pursuant to an arrangement with a Governmental
Authority having terms substantially similar to those of the Canadian Government
Loan in an aggregate amount not to exceed $3,000,000 at any time and guarantees
provided in connection therewith;
 
(u)          time-based licenses of the Borrower or any Subsidiary in the
ordinary course of business; and
 
(v)          any Permitted Refinancing with respect to Sections 7.2(e), (q) and
(r).
 
7.3.         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes, assessments or governmental charges or claims not
yet due or that are being contested in good faith by appropriate proceedings;
provided, that adequate reserves with respect thereto are maintained on the
books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other similar Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of tenders, bids, trade
contracts (other than for borrowed money), leases, regulatory or statutory
obligations, surety or appeal bonds, tender or performance bonds, return of
money bonds, bankers’ acceptances, government contracts and other obligations of
a like nature incurred in the ordinary course of business;
 
(e)           easements, rights-of-way, municipal and zoning and building
ordinances and similar charges, encumbrances, title defects or other
irregularities, governmental restrictions on the use of property or conduct of
business, and Liens in favor of governmental authorities and public utilities,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries (taken as a whole);
 

 
59

--------------------------------------------------------------------------------

 
 
(f)            Liens in existence on the date hereof listed on Schedule 7.3(f)
and any modifications, replacements, renewals or extensions thereof; provided,
that (i) such Lien shall not apply to any other property or asset (other than
products or proceeds) of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations that it secures on the date hereof and any
Permitted Refinancing thereof permitted by Section 7.2(v);
 
(g)           (i) Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 7.2(f) to finance the acquisition of fixed or
capital assets; provided, that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets and (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and the proceeds and products thereof; and (ii) Liens
securing any refinancing with respect to such Indebtedness permitted by Section
7.2;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)            any interest or title of a lessor under any lease or sublease or
any licensor under any license or sublicense entered into by the Borrower or any
Subsidiary in the ordinary course of its business and covering only the assets
so leased;
 
(j)            Liens pursuant to the Canadian Government Loan and Indebtedness
permitted pursuant to Section 7.2(t) on the assets, other than real property, of
Register.Com located at 150 Barrington Street, 12N, Halifax, Nova Scotia, and
all proceeds thereof;
 
(k)           Liens in favor of any Loan Party so long as such Liens are junior
to the Liens created pursuant to the Security Documents;
 
(l)            Liens arising from filing Uniform Commercial Code or personal
property security financing statements (or substantially equivalent filings
outside of the United States) regarding leases;
 
(m)          any option or other agreement to purchase any asset of the Company
or any Subsidiary, the purchase, sale or other disposition of which is not
prohibited by Section 7.5;
 
(n)           Liens arising from the rendering of an interim or final judgment
or order against the Company or any Subsidiary that does not give rise to an
Event of Default, and Liens imposed against the Company or any Subsidiary in
connection with any claim against the Company or Subsidiary so long as the claim
is being contested in good faith and does not materially adversely affect the
business and operations of the Company and its Subsidiaries, taken as a whole;
 
(o)           Liens on property (including Capital Stock) existing at the time
of the permitted acquisition of such property by the Borrower or any of its
Subsidiaries to the extent the Liens on such assets secure Indebtedness
permitted by Section 7.2(q) or other obligations permitted by this Agreement,
provided that such Liens attach at all times only to the same assets or category
of assets that such Liens (other than after acquired property that is affixed or
incorporated into the property covered by such Lien) attached to, and secure
only the same Indebtedness or obligations (or any Permitted Refinancing
permitted by Section 7.2(v)) that such Liens secured, immediately prior to such
permitted acquisition;

 
60

--------------------------------------------------------------------------------

 
 
(p)           cash collateral arrangements made in accordance with Section 6.11
with respect to Existing Letters of Credit permitted by Section 7.2(e);
 
(q)           licenses, sublicenses, leases and subleases of Intellectual
Property of the Borrower or any Subsidiary in the ordinary course of business;
and
 
(r)            Liens not otherwise permitted by this Section so long as the
aggregate principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $5,000,000 at any one time.
 
7.4.          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided, that the Borrower shall be the continuing or
surviving corporation) or with or into any other Subsidiary (provided, that when
any Wholly Owned Subsidiary Guarantor is merging with or into another
Subsidiary, such Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
 
(b)           (i) any Subsidiary of the Borrower may Dispose of any or all of
its assets (x) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (y) pursuant to a Disposition permitted
by Section 7.5 and (ii) the Borrower may dispose of its assets pursuant to a
Disposition permitted by Section 7.5;
 
(c)           any Subsidiary of the Borrower that is not a Loan Party may
dispose of all or substantially all of its assets to the Borrower or any of its
Subsidiaries;
 
(d)           the Borrower and its Subsidiaries may consummate the Acquisition
in accordance with the Acquisition Agreement; and
 
(e)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5.          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)           the Disposition of obsolete, worn out, retired or surplus property
in the ordinary course of business and Dispositions of property no longer used
or useful in the conduct of the business of the Borrower and its Subsidiaries;
 
(b)           Dispositions of inventory and Cash Equivalents in the ordinary
course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b);
 
(d)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;

 
61

--------------------------------------------------------------------------------

 
 
(e)           Dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;
 
(f)            Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(g)           Dispositions resulting from casualty events;
 
(h)           licenses, sublicenses, leases and subleases of Intellectual
Property of the Borrower or any Subsidiary in the ordinary course of business;
and
 
(i)            the Disposition of other property having a fair market value not
to exceed $5,000,000 in the aggregate for any period of two fiscal years of the
Borrower.
 
7.6.          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock (including warrants, rights or options
relating thereto of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:
 
(a)           any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor;
 
(b)           any Subsidiary that is not a Loan Party may make Restricted
Payments to any other Subsidiary that is not a Loan Party;
 
(c)           the Borrower may make repurchases of Capital Stock deemed to occur
upon the exercise of stock options, rights or warrants issued in accordance with
any stock option plan, any management, director and/or employee stock ownership
or incentive plan if such Capital Stock represents a portion of the exercise
price of such options, rights or warrants;
 
(d)           the Borrower or any Subsidiary may make any Restricted Payment
required to be made pursuant to the Acquisition Agreement as in effect on the
Closing Date; and
 
(e)           the Borrower may make repurchases of its Capital Stock not to
exceed (x) $3,000,000 in any fiscal year of the Borrower if, at the time of the
making of such repurchase, the Consolidated Leverage Ratio shall be less than
2.25:1.00 but greater than 1.50:1.00, or (y) $5,000,000 in any fiscal year of
the Borrower, if at the time of the making of such repurchase, the Consolidated
Leverage Ratio shall be less than or equal to 1.50:1.00, in each case determined
on a pro forma basis giving effect to such repurchase, as if such repurchase had
been made at the beginning of the most recent Reference Period.
 
7.7.          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 
62

--------------------------------------------------------------------------------

 
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           investments in Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           loans and advances to directors, officers and employees of the
Borrower or any of its Subsidiaries in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount for the Borrower and its Subsidiaries not to exceed $500,000 at any one
time outstanding;
 
(e)           the Acquisition;
 
(f)            Investments in assets useful in the business, other than current
assets, of the Borrower and its Subsidiaries made by the Borrower or any of its
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
 
(g)           intercompany Investments (i) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such investment, is a
Wholly Owned Subsidiary Guarantor and (ii) by any Subsidiary that is not a Loan
Party in any other Subsidiary that is not a Loan Party; and
 
(h)           the purchase or other acquisition (a “Permitted Acquisition”) of
all of the Capital Stock of, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided, that with respect to each purchase or
other acquisition made pursuant to this Section 7.7(h):
 
(i)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.10;
 
(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business, or reasonably related, incidental or complimentary
thereto, as one or more of the businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition);
 
(iii)           the total cash and noncash consideration (including the
reasonably estimated amount of earn-outs and other contingent payment
obligations to, and the aggregate cash amounts paid or to be paid under
non-compete, consulting and other affiliated agreements with, the sellers
thereof, and all assumption of Indebtedness but excluding noncash consideration
in the form of the Borrower’s Capital Stock) paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition, when
aggregated with the total cash and noncash consideration paid by or on behalf of
the Borrower and its Subsidiaries for all other purchases and other acquisitions
made by the Borrower and its Subsidiaries pursuant to this Section 7.7(h), shall
not exceed $30,000,000, and the cash and noncash consideration for any
individual purchase or acquisition or series of related purchases or
acquisitions shall not exceed $20,000,000;

 
63

--------------------------------------------------------------------------------

 
 
(iv)           (A) immediately before and immediately after giving effect on a
pro forma basis to any such purchase or other acquisition, no Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Section 7.1, such
compliance to be determined (i) on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.1(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and (ii) as
if such purchase or acquisition is a Material Acquisition (even if such purchase
or acquisition does not involve the payment of consideration by the Borrower and
its Subsidiaries in excess of $10,000,000); and
 
(v)           the board of directors (or similar governing body) of the Person
so purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn).
 
(i)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5 or received in connection
with collections and compromises of accounts receivable in the ordinary course
of business;
 
(j)           Investments acquired as a result of the purchase or other
acquisition by the Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition; provided, that such Investments were not made in
contemplation with such Permitted Acquisition and were in existence at the time
of such Permitted Acquisition; and
 
(k)           in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $5,000,000 during the term of this
Agreement.
 
7.8.          Optional Payments and Modifications of Certain Debt Instruments. 
(a)  (i) Make or offer to make any optional or voluntary payment or prepayment
of principal, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Subordinated Note at any time
prior to the third anniversary of the Closing Date, or thereafter at any time
that the Consolidated Leverage Ratio would, after giving effect to any such
payment, prepayment, repurchase, redemption, defeasement or segregation of
funds, be greater than 1.50:1.00; provided, that the aggregate amount of all
such payments, prepayments, repurchases, redemptions, defeasements or
segregation of funds shall not exceed $5,000,000; (ii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Subordinated Note (other than any such
amendment, modification, waiver or other change that (x) would not adversely
affect the interests of the Lenders and (y) does not involve the payment of a
consent fee); or (iii) designate any Indebtedness (other than obligations of the
Loan Parties pursuant to the Loan Documents) as “Senior Indebtedness” (or any
other defined term having a similar purpose) for the purposes of the
Subordinated Note.
 
(b) Make any interest payments with respect to the Subordinated Note after a
Default has occurred.
 
7.9.          Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement and
(b) upon fair and reasonable terms no less favorable to the Borrower or any of
its relevant Subsidiaries than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 
64

--------------------------------------------------------------------------------

 
 
7.10.         Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Borrower
or any such Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any such Subsidiary, other than the
Permitted Sale and Leaseback.
 
7.11.         Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate, from floating to fixed rates or otherwise) with respect
to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
 
7.12.         Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
 
7.13.         Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein or (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be.
 
7.14.         Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restriction under any agreement in effect at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary of the Borrower, as
such agreement may be amended, restated, supplemented, modified extended renewed
or replaced, so long as such amendment, restatement, supplement, modification,
extension, renewal or replacement does not expand in any material respect the
scope of any restriction contemplated by this Section 7.14 contained therein or
(iv) customary provisions restricting assignments, subletting, sublicensing,
pledging or other transfers contained in leases, subleases, licenses or
sublicenses, so long as such restrictions are limited to the property or assets
subject to such leases, subleases, licenses or sublicenses, as the case may be.

 
65

--------------------------------------------------------------------------------

 
 
7.15.         Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement (after giving effect
to the Acquisition) or that are reasonably related, incidental or complementary
thereto, or reasonable extensions thereof.
 
7.16.         Amendments to Acquisition Documents.  (a)  Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to the Borrower or any of its
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents except for any such amendment,
supplement or modification that (i) becomes effective after the Closing Date and
(ii) could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.   EVENTS OF DEFAULT
 
8.1.           Events of Default.  If any of the following events shall occur
and be continuing:
 
(a)            the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections
5.5 and 5.7(b) of the Guarantee and Collateral Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
 
66

--------------------------------------------------------------------------------

 
 
(e)           the Borrower or any Subsidiary shall (i) default under the
Subordinated Note; (ii) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, and including, for purposes of
this Section 8.1(e), obligations in respect of Swap Agreements, but excluding
the Loans) on the scheduled or original due date with respect thereto; (iii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iv) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii),
(iii) or (iv) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii), (iii) and (iv) of this paragraph (e) shall
have occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $5,000,000 or more; or
 
(f)           (i) the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
authorize any action set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (vi) or the Borrower or any Subsidiary (other than
an Immaterial Subsidiary) shall make a general assignment for the benefit of its
creditors; or
 
(g)           (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s),
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or (v)
any other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
 
(h)           one or more final monetary judgments or decrees shall be entered
against the Borrower or any Subsidiary (to the extent not paid or covered by
insurance as to which the relevant insurance company has not denied coverage) of
$5,000,000 or more, which such judgments or decrees are not paid, discharged,
satisfied, annulled, rescinded, vacated, discharged, stayed or bonded pending
appeal for a period of 60 days; or

 
67

--------------------------------------------------------------------------------

 
 
(i)            any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
 
(j)             the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)            a Change in Control shall occur; or
 
(l)             the Subordinated Note or any guarantee thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Subordinated Note, or the Borrower or any of its
Subsidiaries shall so assert;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
8.2.           Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:

 
68

--------------------------------------------------------------------------------

 
 
(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount pursuant to Section 2.14 from and
after the date such amount is due, owing or unpaid until paid in full;  
 
(b)           Second, to the payment of all other reasonable out-of-pocket costs
and expenses of such sale, collection or other realization including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;  
 
(c)           Third, to the payment in full in cash of the principal amount of
the Obligations (excluding Obligations in respect of Specified Cash Management
Agreements), any interest and premium thereon and any breakage, termination or
other payments under agreements constituting Obligations and any interest
accrued thereon; and  
 
(d)           Fourth, to the payment in full in cash of the principal amount of
the Obligations in respect of Specified Cash Management Agreements, and any
interest and premium thereon; and  
 
(e)           Fifth, the balance remaining after the Obligations shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.  
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.
 
SECTION 9.     THE AGENTS
 
9.1.           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement, the other Loan Documents, and the Specified Swap Agreements and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement, the
other Loan Documents, and the Specified Swap Agreements and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement, the other Loan Documents, and the
Specified Swap Agreements, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2.           Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 

 
69

--------------------------------------------------------------------------------

 
 
9.3.           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4.           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  If the payee of any Note is
listed as a Lender in the Register, the Administrative Agent may deem and treat
the payee of any Note as the owner thereof to the extent of such Payee’s
registered principal and stated interest on any Loan for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
9.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

 
70

--------------------------------------------------------------------------------

 
 
9.6.           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
9.7.           Indemnification.  The Lenders agree to indemnify the
Administrative Agent and its officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Agent Indemnitee”)  (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
9.8.           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 
71

--------------------------------------------------------------------------------

 
 
9.9.           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint a successor agent for the Lenders, which shall be a financial
institution, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
9.10.         Syndication Agent.  The Syndication Agent shall not have any
duties or responsibilities hereunder in its capacity as such.
 
SECTION 10.     MISCELLANEOUS
 
10.1.         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.17 without the written consent of all Lenders; (v) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vi) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that primarily affects the Administrative Agent
without the written consent of the Administrative Agent; (vii) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; (viii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; (ix) amend Section 2.23
without the written consent of the Required Lenders, the Administrative Agent,
the Swingline Lender and the Issuing Lender; or (x) amend, modify or waive any
provision of Section 8.2 without the written consent of all Lenders.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.  To
the extent that this Section 10.1 requires the consent of all Lenders to any
amendment, waiver or modification, a Defaulting Lender’s vote shall not be
included; provided, that (i) such Defaulting Lender’s Commitment may not be
increased or extended without its consent and (ii) the principal amount of, or
interest or fees payable on, Loans or L/C Disbursements may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent.

 
72

--------------------------------------------------------------------------------

 
 
In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) of the preceding paragraph of this Section, the
consent of the Majority Facility Lenders of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.6), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (a) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 10.6(b) for an assignment of Loans or
Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Lender and Swingline Lender), which consent shall not unreasonably
be withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) unless waived, the Borrower or such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.6(b).
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 
73

--------------------------------------------------------------------------------

 
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans and
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing.
 
10.2.         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of  the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
12808 Gran Bay Parkway West
Jacksonville, Florida 32258
 
Attention:  Chief Financial Officer
 
Telecopy:  (904) 880-0350
 
Telephone:  (904) 680-6600
   
Administrative Agent:
Royal Bank of Canada
Address: P.O. Box 50, 200 Bay Street
Royal Bank Plaza
12th Floor, South Tower
Toronto, Ontario
M5J2W7
 
Attention: Manager, Agency
 
Facsimile: (416) 842-4023
   

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
 
10.3.         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 
74

--------------------------------------------------------------------------------

 
 
10.4.         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5.         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent; provided,
that the Borrower shall not be liable for the fees and disbursements of more
than one separate firm for the Lenders (unless there shall exist an actual
conflict of interest among the Lenders) and one separate firm for the Agents in
connection with any one action or any separate but substantially similar or
related actions in the same jurisdiction, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and similar taxes, if any, other than those
caused by the willful misconduct or gross negligence of the Administrative Agent
or any Lender that may be payable or determined to be payable in connection with
the execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, judgments, suits or actions or other
legal proceedings (whether brought by a third party or the Borrower or other
Loan Party), costs, expenses or disbursements of any kind or nature whatsoever
arising out of the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any Subsidiary
or any of the Properties, any Environmental Claims, and the reasonable and
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have (x) resulted from the gross negligence
or willful misconduct of such Indemnitee or any of its affiliates or their
respective officers, directors or employees or (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations under this Agreement or any other Loan
Document.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Chief Financial Officer (Telephone
No. (904) 680-6600) (Telecopy No. (904) 880-0350), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

 
75

--------------------------------------------------------------------------------

 
 
10.6.         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld);
provided, that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person;
 
(B)           the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan  to a Lender, an affiliate of a Lender or an Approved Fund; and
 
(C)           the Issuing Lender, only if such assignment is of a Revolving
Loan, and provided that the Aggregate Exposure Percentage of the Issuing Lender
is greater than 10%.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Term Loans) and $2,500,000 (in the case of Revolving
Loans) unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 
76

--------------------------------------------------------------------------------

 
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (2) the assigning Lender shall have
paid in full any amounts owing by it to the Administrative Agent;
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
 
(D)           without the prior written consent of the Administrative Agent and
the Borrower, no assignments shall be made to a prospective Assignee that bears
a relationship to the Borrower described in Section 108(e)(4) of the Code.
 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 
77

--------------------------------------------------------------------------------

 
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent and the
Borrower, no participation shall be sold to a prospective Participant that bears
a relationship to the Borrower described in Section 108(e)(4) of the Code.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.18, 2.19 and 2.20 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender; provided, such Participant shall be subject to Section 10.7(a) as though
it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  No Participant shall be entitled to the
benefits of Section 2.19 unless the Borrower and the Administrative Agent are
notified of the payments under the Loan Documents that are associated with the
Participant and such Participant complies with Sections 2.19(d), (e) and (f) as
if it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

 
78

--------------------------------------------------------------------------------

 
 
(e)            The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above; provided, that a
transfer of any Note may be effected only by the surrender of the original Note
and either re-issuance by the Borrower of the original Note to a new holder or
the issuance by the Borrower of a new Note to a new holder.
 
(f)             Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
10.7.         Adjustments; Set-off.  (a)  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)            In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such application.
 
10.8.         Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 
79

--------------------------------------------------------------------------------

 
 
10.9.         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10.       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11.       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12.       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13.      Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)            neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 
80

--------------------------------------------------------------------------------

 
 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.14.       Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Cash Management Agreements) shall have been paid in full,
the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
10.15.       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided, that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons have been advised of the confidentiality
provisions hereof and are subject thereto, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) if agreed by the Borrower in its
sole discretion, to any other Person or (k) to any regulatory or self-regulatory
agency having supervisory authority over any Lender in connection with an
examination of such Lender by such agency.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 
81

--------------------------------------------------------------------------------

 
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
10.16.         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.17.         USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 
82

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
WEB.COM GROUP, INC.
 
By: 
/s/ David L. Brown
 
Name:  David L. Brown
 
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Administrative Agent
     
By: 
/s/ Ann Hurley
   
Name:  Ann Hurley
   
Title: Manger, Agency
       
WELLS FARGO  BANK, NATIONAL
ASSOCIATION, as Syndication Agent and as a Lender
       
By:
/s/ Charles N. Kauffman
   
Name:  Charles N. Kauffman
   
Title: Senior Vice President
       
ROYAL BANK OF CANADA, as a Lender
       
By:
/s/ Mark Gronich
   
Name:  Mark Gronich
   
Title: Authorized Signatoary
       
BANK OF AMERICA, N.A., as a Lender
       
By:
/s/ Ethan Grossman
   
Name:  Ethan Grossman
   
Title: Associate Vice President
       
SUNTRUST BANK, as a Lender
       
By:
/s/ Robert Dilts
   
Name:  Robert Dilts
   
Title: First Vice President


 
2

--------------------------------------------------------------------------------

 


Schedule 1.1A
Commitments


Lender
 
Term Commitment
   
Revolving Commitment
   
Total
                     
Royal Bank of Canada
  $ 25,900,000     $ 4,100,000     $ 30,000,000                            
Wells Fargo Bank, National Association
  $ 25,900,000     $ 4,100,000     $ 30,000,000                            
Bank of America, N.A.
  $ 25,900,000     $ 4,100,000     $ 30,000,000                            
SunTrust Bank
  $ 17,300,000     $ 2,700,000     $ 20,000,000                            
Total
  $ 95,000,000     $ 15,000,000     $ 110,000,000  

 
 
3

--------------------------------------------------------------------------------

 


Schedule 1.1B
Existing Letters of Credit


Web.com Group, Inc.:


Letter of Credit for $900,000 with Wachovia Bank, N.A. for the benefit of
Flagler Real Estate Development, for the property at 12808 Gran Bay Parkway
West, Jacksonville, FL 32258.  Expiration Date:  8/1/2013.


Register.com:


Register.com, Inc. has a Letter of Credit from JP Morgan Chase for the benefit
of PennBus Realties, Inc. (T-398970, issued by March 23, 1999, as amended) in
the amount of $333,035.


Register.com, Inc. has a Letter of Credit from JP Morgan Chase for the benefit
of Verisign, Inc. (T-290023, issued June 23, 1999, as amended) in the amount of
$1,000,000.


Register.com, Inc. has three Letters of Credit from Wells Fargo Bank, N.A.:
Letter of Credit Number
 
Beneficiary
 
Amount
                  
NZS646426
 
State of Arkansas
  $ 50,000                
NZS646424
 
Utah Division of Consumer Protection
  $ 50,000                
NZS650698
 
W.A. Drew Edmonson
  $ 10,000  

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1C
Sources and Uses Table


Sources:
     
Term Loans
  $ 95,000,000  
Revolving Loans
    15,000,000  
Seller Financing (1)
    5,000,000  
Borrower Cash
    27,615,500            
Total Sources
  $ 142,615,500            
Uses:
       
Purchase of Target Stock
    135,000,000  
Estimated Fees and Expenses (2)
    7,500,000  
Cash Collateralization of Existing Letters of Credit
    115,500            
Total Uses
  $ 142,615,500  



(1)       The Seller Financing shall consist of a subordinated unsecured note in
a principal amount of $5,000,000, to be issued by the Borrower on the date of
the consummation of the Acquisition to Register.com GP (Cayman) Ltd. as the
Seller Representative under the Acquisition Agreement.


(2)       It being understood this is merely an estimate of fees and expenses,
and as such may vary from $7.5 million, and that as a result Total Uses and
Total Sources are merely an estimate as well.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1D
Excluded Foreign Subsidiaries


For so long as either (a) the pledge of any of the Capital Stock or any other
asset of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower or any of its
Subsidiaries, the following:


Name
 
Jurisdiction of Organization
RCOM Spain Holding LLC
 
Delaware
Register.com LP
 
Delaware
Ranger Registration Madeira LLC
  
Delaware

 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1
Subsidiaries


Name
 
Jurisdiction of Organization
Web.com Holding Company, Inc.
 
Delaware
RCOM Holding Inc.
 
Delaware
Ranger Holdco LLC
 
Delaware
Register.com, Inc.
  
Delaware

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4.1
Liabilities and Dispositions


Register.com, Inc. transferred its ownership interest in Afilias Limited to a
third party or an affiliate of the Seller on or prior to the Closing Date. Any
associated proceeds will not be retained by any Register Entity (as defined in
the Purchase Agreement) and may be distributed by way of distribution, dividend
or otherwise prior to the Closing Date.  As of the Closing Date, no Register
Entity shall own, of record or beneficially, any equity interest in Afilias
Limited.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.15
Subsidiaries


Subsidiary Name
 
Jurisdiction of
Organization
 
Percentage of Each Class
of Capital Stock Owned by
Any Loan Party
Web.com Holding Company, Inc.
 
Delaware
 
100%
1425 N. Washington Street, LLC
 
Washington
 
100%
CommuniTech Net, Inc.
 
Missouri
 
100%
Eversites, LLC
 
Texas
 
100%
Franchise Website Solutions, L.P.
 
Delaware
 
100%
HostPro, Inc.
 
Delaware
 
100%
Interland Government Contracting, Inc.
 
Delaware
 
100%
MEI California, Inc.
 
California
 
100%
Micron Electronics International, Inc.
 
Delaware
 
100%
Perfect Privacy, LLC
 
Connecticut
 
100%
Siteblast, L.L.C.
 
Texas
 
100%
Trellix Corporation
 
Delaware
 
100%
US WEB NETWORK, LLC
 
Texas
 
100%
WSM Holdco, Inc.
 
Delaware
 
100%
Wazoo Web, Inc.
 
Georgia
 
100%
Web Astro GP, Inc.
 
Delaware
 
100%
Web Astro LP, Inc.
 
Delaware
 
100%
Web.com (Cayman) GP Limited
 
Cayman Islands
 
100%
WEB.COM CANADA, INC.
 
Canada
 
100%
WebSource Holdco, Inc.
 
Delaware
 
100%
Register.com GP (Cayman) Ltd.
 
Cayman Islands
 
100%
Register.com (Cayman) Limited Partnership
 
Cayman Islands
 
100%
Register.com Investments Cooperatie, U.A.
 
Netherlands
 
100%
Register Domain Spain, S.L.
 
Spain
 
100%
RCOM Holding Inc.
 
Delaware
 
100%
Ranger Holdco LLC
 
Delaware
 
100%
Register.com, Inc.
 
Delaware
 
100%
RPI, Inc.
 
Delaware
 
100%
RCOM Canada Corp.
 
Canada
 
100%
Register Investments ETVE, S.L.
 
Spain
 
100%
RCOM Spain Holding LLC
 
Delaware
 
100%
Register.com, LP
 
Delaware
 
100%
Ranger Registration (Madeira) LLC
  
Delaware
  
100%

 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.19
UCC Filing Jurisdictions


Debtor
 
Filing Office
Web.com Group, Inc.
 
Delaware Secretary of State
Web.com Holding Company, Inc.
 
Delaware Secretary of State
Rcom Holding Inc.
 
Delaware Secretary of State
Register.com, Inc.
 
Delaware Secretary of State
Ranger Holdco LLC
  
Delaware Secretary of State




 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
Schedule 7.3(f)
Existing Liens


The Register Entities (as defined in the Purchase Agreement) previously received
two tax liens concerning underpayment of estimated tax penalty from New York
State (aggregate noticed amount is $80,000).  Register.com, Inc. has paid off
these liens and is waiting for confirmation from New York State.

 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
FORM OF
 
 



GUARANTEE AND COLLATERAL AGREEMENT


made by
WEB.COM GROUP, INC.,
 
and certain of its Subsidiaries
 
in favor of
 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
Dated as of July [  ], 2010
 
 


 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
SECTION 1.
 
DEFINED TERMS
1
   
Definitions
1
   
Other Definitional Provisions
5
       
SECTION 2.
 
GUARANTEE
5
   
Guarantee
5
   
Right of Contribution
6
   
No Subrogation
6
   
Amendments, etc. with respect to the Borrower Obligations
6
   
Guarantee Absolute and Unconditional
7
   
Reinstatement
7
   
Payments
7
       
SECTION 3.
 
GRANT OF SECURITY INTEREST
7
       
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
8
   
Title; No Other Liens
9
   
Perfected First Priority Liens
9
   
Legal Name; Jurisdiction of Organization; Chief Executive Office
9
   
Inventory and Equipment; Books and Records
10
   
Investment Property
10
   
Receivables
10
   
Intellectual Property
10
   
Commercial Tort Claims
11
   
Accounts
11
       
SECTION 5.
 
COVENANTS
11
   
Delivery of Instruments, Certificated Securities and Chattel Paper
11
   
Maintenance of Insurance
12
   
Maintenance of Perfected Security Interest; Further Documentation
12
   
Account Control Agreements
12
   
Letters of Credit
13
   
Changes in Name, etc
13
   
Notices
13
   
Investment Property
14
   
Receivables
14
   
Intellectual Property
14
   
Commercial Tort Claims
16
       
SECTION 6.
 
REMEDIAL PROVISIONS
16
   
Certain Matters Relating to Receivables
16
   
Communications with Obligors; Grantors Remain Liable
16
   
Pledged Stock
17
   
Proceeds to be Turned Over To Administrative Agent
18
   
Code and Other Remedies
18
   
Registration Rights
19

 
i

--------------------------------------------------------------------------------


 

   
Subordination
19
   
Deficiency
19
       
SECTION 7.
 
THE ADMINISTRATIVE AGENT
19
   
Administrative Agent’s Appointment as Attorney-in-Fact, etc
19
   
Duty of Administrative Agent
21
   
Execution of Financing Statements
21
   
Authority of Administrative Agent
21
       
SECTION 8.
 
MISCELLANEOUS
21
   
Amendments in Writing
21
   
Notices
21
   
No Waiver by Course of Conduct; Cumulative Remedies
22
   
Enforcement Expenses; Indemnification
22
   
Successors and Assigns
22
   
Set-Off
22
   
Counterparts
23
   
Severability
23
   
Section Headings
23
   
Integration
23
    8.11
 
GOVERNING LAW
23
    8.12
 
Submission To Jurisdiction; Waivers
23
   
Acknowledgements
24
   
Additional Grantors
24
   
Releases
24

 
SCHEDULES
     
Schedule 1
Notice Addresses
Schedule 2
Investment Property
Schedule 3
Perfection Matters
Schedule 4
Jurisdictions of Organization and Chief Executive Offices
Schedule 5
Inventory and Equipment Locations
Schedule 6
Intellectual Property
Schedule 7
Commercial Tort Claims
Schedule 8
Accounts

 
 
ii

--------------------------------------------------------------------------------

 
 
GUARANTEE AND COLLATERAL AGREEMENT
 
GUARANTEE AND COLLATERAL AGREEMENT, dated as of July [  ], 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Royal Bank of Canada, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of July [  ], 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Web.com Group, Inc. (the “Borrower”), the Lenders, Wells Fargo Bank,
National Association, as Syndication Agent, and the Administrative Agent.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
 
DEFINED TERMS
 
Definitions.  ■  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, General Intangibles, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.
 
The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”.
 
“Borrower Obligations”: Obligations as defined in the Credit Agreement.
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Excluded Collateral”: shall mean
 
(i)   all leasehold interests of any Grantor;
 
(ii)  motor vehicles and other assets subject to certificates of title;
 
(iii) any asset only to the extent and for so long as the terms of any
Requirement of Law of a Governmental Authority applicable thereto, validly
prohibit the creation by a Grantor of a security interest in such asset in favor
of the Administrative Agent (after giving effect to the New York UCC of any
applicable jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity);
 
(iv)  margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States (“FRB”)) to the
extent the creation of a security interest therein in favor of the
Administrative Agent or the Collateral Agent will result in a violation of
Regulation U issued by the FRB;
 
(v)  any United States intent-to-use trademark application to the extent and for
so long as creation by any Grantor of a security interest therein would result
in the forfeiture by such Grantor of its rights therein, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a Lien in such Trademark application prior to such filing would
adversely affect the enforceability or validity of such Trademark application;

 
2

--------------------------------------------------------------------------------

 
 
(vi)  any Collateral with respect to which the Administrative Agent shall
determine in its sole discretion that the cost of obtaining a security interest
therein are excessive in relation to the value of the security to be afforded
by;
 
(vii) Equipment owned by any Grantor on the date hereof or hereafter acquired
and any proceeds thereof that is subject to a Lien securing a purchase money
obligation or Capital Lease  Obligation permitted by the Credit Agreement if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds;
provided that notwithstanding anything to the contrary, the foregoing exclusion
shall not apply (x) if any such prohibition has been waived or terminated or
such other Person otherwise consented to the creation hereunder of a security
interest in such Equipment, or (y) if any such prohibition is unenforceable
under, or would be rendered ineffective pursuant to, Sections 9-406, 9-407 or
9-408 of the New York UCC as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, further, that notwithstanding anything to the
contrary, immediately upon the ineffectiveness, lapse or termination of any such
provision, such Grantor shall be deemed to have granted a security interest in,
all its right, title and interests in and to such equipment as if such provision
had never been in effect; and
 
(viii) Capital Stock representing more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Excluded
Foreign Subsidiary.
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
 
“Guarantors”:  the collective reference to each Grantor other than the Borrower.
 
“Intellectual Property Licenses”:  the collective reference to all Copyright
Licenses, Patent Licenses and Trademark Licenses.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
or any of its Subsidiaries.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock constituting Excluded
Collateral) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.

 
3

--------------------------------------------------------------------------------

 
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 6.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, domain
names, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.

 
4

--------------------------------------------------------------------------------

 
 
“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 6.
 
“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or a
comparable federal law and all tires and other appurtenances to any of the
foregoing.
 
Other Definitional Provisions.  ■  The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
 
Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
GUARANTEE
 
Guarantee.  ■  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
 
Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Guarantor hereunder and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).
 
Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
 
The guarantee contained in this Section 2 shall remain in full force and effect
until all the Borrower Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.
 
No payment made by the Borrower, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

 
5

--------------------------------------------------------------------------------

 
 
Right of Contribution.  Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3.  The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.
 
No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by the Administrative Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated.  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto. 

 
6

--------------------------------------------------------------------------------

 
 
Guarantee Absolute and Unconditional.  Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations.  Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor. 
For the purposes hereof, “demand” shall include the commencement and continuance
of any legal proceedings.
 
Reinstatement.  The guarantee contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Borrower Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
Payments.  Each Guarantor hereby guarantees that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in Dollars at the
Funding Office.
 
GRANT OF SECURITY INTEREST
 
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 
7

--------------------------------------------------------------------------------

 
 
all Accounts;
 
all Chattel Paper;
 
all Deposit Accounts;
 
all Documents (other than title documents with respect to Vehicles);
 
all Equipment;
 
all Fixtures;
 
all General Intangibles;
 
all Instruments;
 
all Intellectual Property and Intellectual Property Licenses;
 
all Inventory;
 
all Investment Property;
 
all Letter-of-Credit Rights;
 
all Commercial Tort Claims;
 
(m)          all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);


(n)          all books and records pertaining to the Collateral; and
 
(o)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in Excluded Collateral and the term “Collateral” (including all of the
individual items comprising Collateral) shall not include, any Excluded
Collateral.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 
8

--------------------------------------------------------------------------------

 
 
Title; No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral in which a Lien
is granted by it free and clear of any and all Liens.  For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.
 
Perfected First Priority Liens.  The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for unrecorded Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law.
 
Legal Name; Jurisdiction of Organization; Chief Executive Office.  ■  As of the
date hereof, the exact legal name of such Grantor as it appears on its
certificate of incorporation (or other equivalent formation document) filed with
the applicable state of federal governmental authority, as the case may be, all
other legal names such Grantor has had at any time during the past five years
together with the relevant name change and all trade name(s) or similar
appellations in the operation of its business owned or used by such Grantor are
specified on Schedule 4.  As of the date hereof, the type of organization of
such Grantor is set forth on Schedule 4.  Except as set forth on Schedule 4, as
of the date of hereof, such Grantor has not changed its identity or corporate
structure in any way within the past five years.  If any such change has
occurred within the past five years, Schedule 4 sets forth the information
required by this Section 4.3(a) (other than with respect to chief executive
office address) for any other business or organization as to which such Grantor
became the successor by merger, consolidation, acquisition or otherwise, now or
at any time during the past five years from the date hereof.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), the Federal Employer Identification
Number (or federal tax identification number) and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.
 
Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and good standing
certificate as of a date which is recent to the date hereof.
 
Except for Collateral acquired pursuant to mergers, consolidations or
acquisitions set forth on Schedule 4, all Collateral has been originated by such
Grantor in the ordinary course of business or consists of goods which have been
acquired by such Grantor in the ordinary course of business from a person in the
business of selling goods of that kind.

 
9

--------------------------------------------------------------------------------

 
 
Inventory and Equipment; Books and Records.  On the date hereof, the Inventory
and the Equipment held by any Grantor and having an aggregate book value at any
location in excess of $250,000 (other than mobile goods) are kept at the
locations listed on Schedule 5.  The books and records of such Loan Party
pertaining to the Collateral are located at the addresses indicated for such
Loan Party is set forth on Schedule 5 (if different from the chief executive
office or sole place of business or principal residence specified on Schedule
4).
 
Investment Property.  ■  As of the date hereof, Schedule 2 sets forth a true and
correct list for such Grantor of (i) all of the issued and outstanding stock,
partnership interests, limited liability company interests or other Capital
Stock owned, beneficially or of record, by such Grantor, including the Issuer
and certificate number (if any) of, and the number and percentage of ownership
represented by, such Capital Stock, (ii) each equity investment of such Grantor
that represents 50% or less of the equity of the entity in which such investment
was made and (iii) all promissory notes, chattel paper and other evidence of
indebtedness owned by such Grantor (other than checks to be deposited in the
ordinary course of business) that are required to be pledged hereunder.  The
shares of Pledged Stock pledged by such Grantor hereunder constitute all the
issued and outstanding shares of all classes of the Capital Stock of each Issuer
owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock, if
less, 66% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.
 
All the shares of the Pledged Stock have been duly and validly issued and are
fully paid and nonassessable.
 
Each of the Pledged Notes constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
 
Such Grantor is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement.
 
Receivables.  ■  No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument (other than checks that will be
promptly deposited in an investment account in the ordinary course of business)
or Chattel Paper which has not been delivered to the Administrative Agent to the
extent such delivery is required hereunder.
 
None of the obligors on any Receivables is a Governmental Authority.
 
The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.
 
Intellectual Property.  ■  Schedule 6 lists (i) all United States Intellectual
Property applications and registrations owned by such Grantor in its own name on
the date hereof and (ii) all United States Intellectual Property registrations
and applications exclusively licensed by such Grantor, listing in each case, the
application or registration number, the jurisdiction and owner.
 
On the date hereof, all material Intellectual Property owned by such Grantor is
valid, unexpired and enforceable, and has not been abandoned. The conduct of
such Grantor’s business does not infringe or violate the Intellectual Property
rights of any Person, except as would not reasonably be expected to result in a
Material Adverse Effect.  To such Grantor’s knowledge, Intellectual Property
owned by such Grantor is not being infringed or violated by any Person in any
material respect.

 
10

--------------------------------------------------------------------------------

 
 
Except as set forth in Schedule 6, on the date hereof, none of the Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.
 
No holding, decision or judgment has been rendered by any Governmental Authority
or arbitrator involving Intellectual Property owned by such Grantor in any
respect that could reasonably be expected to have a Material Adverse Effect.
 
No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) involving any Intellectual Property owned by
such Grantor or (ii) which, if adversely determined, would have a Material
Adverse Effect on the value of any Intellectual Property to such Grantor.
 
Such Grantor owns or has the right to use all Intellectual Property that is
material to its business as currently conducted, free of all Liens and takes all
reasonable steps to maintain, enforce and protect same.
 
Commercial Tort Claims.  ■  On the date hereof, except to the extent listed on
Schedule 7, no Grantor has rights in any Commercial Tort Claim with potential
value in excess of $250,000.
 
Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.11 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.
 
Accounts.  Schedule 8 sets forth a list of all accounts where such Grantor
currently maintains its bank deposits, investments and securities, including
Deposit Accounts, investment accounts, securities accounts, commodity accounts
or other similar accounts with any bank or other financial institution or other
securities intermediary or commodity intermediary.
 
COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:
 
Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than check that will be promptly
deposited in an investment account in the ordinary course of business), or
Chattel Paper evidencing an amount in excess of $250,000 in any one case or
which would result in the aggregate amount of all such Chattel Paper or
Instruments to exceed $500,000, any Certified Security, such Instrument,
Certificated Security or Chattel Paper shall be promptly, delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
 

 
11

--------------------------------------------------------------------------------

 
 
Maintenance of Insurance.  All insurance maintained by such Grantor pursuant to
Section 6.5 of the Credit Agreement shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof and (ii) name the Administrative Agent as an additional
insured party or loss payee.
 
Maintenance of Perfected Security Interest; Further Documentation.  ■  Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, subject to the rights of such Grantor under the Loan
Documents to dispose of the Collateral.
 
Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other documents in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
 
At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder.
 
Account Control Agreements.
 
 ■  If any Grantor, after the date hereof opens, establishes or maintains any
deposit account: (i) such Grantor shall promptly notify the Administrative Agent
of the opening or establishment of such deposit account which notice shall
specify in reasonable detail the name of the account, the owner of the account,
the name and address of the bank at which such account has been opened or
established and the individual at such bank with whom such Grantor is dealing,
and (ii) no later than the later of (x) sixty (60) days following the Closing
Date or (y) thirty (30) days following the opening of such deposit account (or
such later date as the Administrative Agent may agree in its reasonable
discretion), such Grantor shall deliver to the Administrative Agent, deposit
account control agreements with respect to such deposit account duly authorized
by such Grantor and executed and delivered by such Grantor and the bank at which
such deposit account is opened and maintained, except that the Grantors shall
not be required to deliver such deposit account control agreements with respect
to (A) any individual account the balance of which is at all times less than
$100,000, provided that the aggregate amount of all such accounts not subject to
a control agreement shall at all times be $1,000,000 or less (unless the
Administrative Agent shall request such deposit account control agreement at any
time an Event of Default exists), (B) any deposit account that is specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Grantor’s salaried employees or
(C) fiduciary or trust accounts.

 
12

--------------------------------------------------------------------------------

 
 
If any Grantor, after the date hereof opens, establishes or maintains any
investment account, securities account, commodity account or any other similar
account (other than a deposit account in accordance with Section 5.4(a), which
shall be governed by the terms thereof) with any securities intermediary or
commodity intermediary: (i) such Grantor shall promptly notify the
Administrative Agent of the opening or establishment of such account which
notice shall specify in reasonable detail the name of the account, the owner of
the account, the name and address of the securities intermediary or commodity
intermediary at which such account has been opened or established and the
individual at such intermediary with whom such Grantor is dealing, and (ii) no
later than the later of (x) sixty (60) days following the Closing Date or (y)
thirty (30) days following the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary (or such later date as the Administrative Agent may agree in its
reasonable discretion), such Grantor shall execute and deliver, and cause to be
executed and delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, an investment property
control agreement with respect thereto duly authorized by such Grantor and
executed and delivered by such Grantor and such securities intermediary or
commodity intermediary; except that such Grantor shall not be required to
deliver such investment property  control agreements with respect to any
individual investment, securities, commodity or similar accounts where the
balance is, and shall at all times be, less than less than $100,000, provided
that the aggregate amount of all such accounts not subject to a control
agreement shall at all times be $1,000,000 or less (unless the Administrative
Agent shall request such investment property control agreement at any time an
Event of Default exists).
 
Letters of Credit.  In the event that any Grantor shall be entitled to or shall
receive any right to payment under any letter of credit, banker’s acceptance or
any similar instrument after the date hereof for obligations in excess of
$250,000 in any one case or $500,000 in the aggregate, whether as beneficiary
thereof or otherwise, such Grantor shall promptly notify the Administrative
Agent thereof in writing. Such Grantor shall promptly, as the Administrative
Agent may specify, either (i) use commercially reasonable efforts to arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to the Administrative Agent of the proceeds of any drawing under such
letter of credit or (ii) use commercially reasonable efforts to arrange for the
Administrative Agent to become, the transferee beneficiary of such letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under such letter of credit are to be paid to the applicable
Grantor unless an Event of Default has occurred and is continuing.
 
Changes in Name, etc.  Such Grantor will not, except upon ten days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
all additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein, (i) change its
jurisdiction of organization or the location of its chief executive office or
sole place of business from that referred to in Section 4.3 or (ii) change its
name.
 
Notices.  Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:
 
any Lien (other than security interests created hereby or Liens permitted under
the Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;
and
 
of the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 
13

--------------------------------------------------------------------------------

 
 
Investment Property  ■  If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations;
provided, that in no event shall this Section 5.8(a) apply to any Excluded
Collateral.  Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall, unless otherwise subject to
a perfected security interest in favor of the Administrative Agent, be paid over
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, hold such
money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.
 
In the case of each Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Investment Property
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.6 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.6 with respect to the
Investment Property issued by it.
 
Receivables.  After an Event of Default has occurred and is continuing:
 
other than in the ordinary course of business consistent with its past practice,
such Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.
 
such Grantor will deliver to the Administrative Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.
 
Intellectual Property.  ■  Such Grantor (either itself or through licensees)
will (i) continue to use each material Trademark in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
maintain as in the past the quality of products and services offered under such
Trademark, (iii) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and (v) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way if such
invalidation or impairment could reasonably be expected to have a Material
Adverse Effect.

 
14

--------------------------------------------------------------------------------

 
 
Such Grantor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any material Patent may become forfeited, abandoned or
dedicated to the public.
 
Such Grantor (either itself or through licensees) will not (and will not
knowingly permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material Copyright may become invalidated or
otherwise impaired if such invalidation or impairment could reasonably be
expected to have a Material Adverse Effect.  Such Grantor will not (either
itself or through licensees) do any act whereby any material Copyright may fall
into the public domain if such act could reasonably be expected to have in a
Material Adverse Effect.
 
Such Grantor (either itself or through licensees) will not knowingly do any act
to infringe or violate the Intellectual Property rights of any other Person.
 
Such Grantor will notify the Administrative Agent promptly if it knows, or has
reason to know, that any application or registration relating to any material
Intellectual Property may become forfeited, abandoned or dedicated to the public
or of any materially adverse determination (including, without limitation, any
determination in any proceeding in the United States Patent and Trademark Office
or the United States Copyright Office) regarding such Grantor’s ownership of, or
the validity of, any material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.
 
Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall (i) acquire, (ii) become the exclusive licensee of or (iii)
file an application for, the registration of any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing or acquisition to the
Administrative Agent not later than the date of delivery of financial statements
pursuant to Section 6.1 of the Credit Agreement.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded
(other than in respect of United States intent-to-use Trademark applications
until acceptable Statements of Use have been filed for such applications and
accepted by the United States Patent and Trademark Office), any and all
agreements, instruments, documents, and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.
 
Such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office and the United States Copyright Office, to maintain and pursue each
application relating to any material Intellectual Property owned by such Grantor
(and to obtain the relevant registration) and to maintain each registration of
the material Intellectual Property owned by such Grantor, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
 
In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party and such Grantor has knowledge of
such infringement, misappropriation or dilution, such Grantor shall (i) as
necessary in such Grantor’s reasonable judgment, take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns thereof
and sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 
15

--------------------------------------------------------------------------------

 
 
Commercial Tort Claims.  If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $250,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.
 
REMEDIAL PROVISIONS
 
Certain Matters Relating to Receivables.  ■  After the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications.  After the occurrence and
during the continuance of an Event of Default,, upon the Administrative Agent’s
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Receivables.
 
The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default.  If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 8.2 of the Credit Agreement, and (ii) until so turned over, shall be
held by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor.  After the occurrence and during
the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
 
Communications with Obligors; Grantors Remain Liable.  ■  The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.
 
Upon the request of the Administrative Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 
16

--------------------------------------------------------------------------------

 
 
Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
Pledged Stock.  ■  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes to the extent not prohibited in the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property; provided, however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, which
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.
 
If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
accordance with the Credit Agreement, and (ii) any or all of the Investment
Property shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Investment Property at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
 
Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 
17

--------------------------------------------------------------------------------

 
 
Proceeds to be Turned Over To Administrative Agent.  In addition to the rights
of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor and shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required).  All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 8.2 of the Credit Agreement.
 
Code and Other Remedies.  If an Event of Default shall occur and be continuing,
the Administrative Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.5, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as set forth in the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder except to
the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Lender or their respective agents.  If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 
18

--------------------------------------------------------------------------------

 
 
Registration Rights.  ■  Each Grantor recognizes that the Administrative Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
solely by virtue of its status as such, be deemed to have been made in a
commercially unreasonable manner.  Subject to its compliance and state
securities laws applicable to private sales, the Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.
 
Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Stock pursuant to this Section 6.6 valid and binding and in
compliance with any and all other applicable Requirements of Law.  Each Grantor
further agrees that a breach of any of the covenants contained in this Section
6.6 will cause irreparable injury to the Administrative Agent and the Lenders,
that the Administrative Agent and the Lenders have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.6 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.
 
Subordination.  Each Grantor hereby agrees that, upon the occurrence and during
the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.
 
Deficiency.  Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.
 
THE ADMINISTRATIVE AGENT
 
Administrative Agent’s Appointment as Attorney-in-Fact, etc.  ■  Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
 
in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 
19

--------------------------------------------------------------------------------

 
 
in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;
 
pay or discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;
 
execute, in connection with any sale provided for in Section 6.5 or 6.6, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
 
(1)  direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct;  (2)   ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral;  (3)   sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral;  (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
 
If any Grantor fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.
 
The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 
20

--------------------------------------------------------------------------------

 
 
Each Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.
 
Duty of Administrative Agent.  The Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Administrative Agent deals with similar
property for its own account.  Neither the Administrative Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers.  The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
Execution of Financing Statements.  Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property except for Excluded Collateral as further described in
Exhibit A” in any such financing statement.  Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.
 
Authority of Administrative Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
 
MISCELLANEOUS
 
Amendments in Writing.  None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.
 
Notices.  All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
10.2 of the Credit Agreement; provided that any such notice, request or demand
to or upon any Guarantor shall be addressed to such Guarantor at its notice
address set forth on Schedule 1.

 
21

--------------------------------------------------------------------------------

 
 
No Waiver by Course of Conduct; Cumulative Remedies.  Neither the Administrative
Agent nor any Lender shall by any act (except by a written instrument pursuant
to Section 8.1), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default.  No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any Lender, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
Enforcement Expenses; Indemnification.  ■  Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 of this Agreement or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.
 
Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
 
Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.
 
The agreements in this Section 8.4 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
 
Successors and Assigns.  This Agreement shall be binding upon the successors and
assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
 
Set-Off.  In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to any Grantor, any such notice
being expressly waived by each Grantor to the extent permitted by applicable
law, upon any Obligations becoming due and payable by any Grantor (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Grantor.  Each Lender
agrees promptly to notify the relevant Grantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 
22

--------------------------------------------------------------------------------

 
 
Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
o           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:
 
submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
 
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Grantor at its address referred
to in Section 8.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
 
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

 
23

--------------------------------------------------------------------------------

 
 
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
 
Acknowledgements.  Each Grantor hereby acknowledges that:
 
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Administrative Agent and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
 
no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Grantors and the Lenders.
 
Additional Grantors.  Each Subsidiary of the Borrower that is required to become
a party to this Agreement pursuant to Section 6.10 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
 
Releases.  ■  At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than Obligations in respect of Specified Swap
Agreements or Specified Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
 
If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction not prohibited by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.  At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction not prohibited by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days or such shorter period as the Administrative Agent may
agree prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 
24

--------------------------------------------------------------------------------

 
 
o           WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 

 
WEB.COM GROUP, INC.
     
By: 
     
Name:
   
Title:
     
WEB.COM HOLDING COMPANY, INC.
     
By:
     
Name:
   
Title:
     
REGISTER.COM, INC.
     
By:
     
Name:
   
Title:
     
RCOM HOLDING INC.
     
By:
     
Name:
   
Title:
     
RANGER HOLDCO LLC
     
By:
     
Name:
   
Title:

 
 
26

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Administrative Agent
       
By: 
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
NOTICE ADDRESSES OF GUARANTORS

 
 

--------------------------------------------------------------------------------

 


Schedule 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Membership Interests:
 
Grantor
 
Issuer
 
Certificate No.
 
No. and Percentage of
Ownership
             

 
Pledged Stock:
 
Issuer
 
Class of Stock
 
Stock Certificate No.
 
No. of Shares
             

 
Equity Investments:
 
Pledged Notes:
 
Issuer
   
Payee
 
Principal Amount
           

 
Promissory Notes, Chattel Paper and other Evidence of Indebtedness:

 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
FILINGS AND OTHER ACTIONS
 
REQUIRED TO PERFECT SECURITY INTERESTS
 
Uniform Commercial Code Filings
 
Loan Party
 
Filing Office
     
Web.com Group, Inc.
 
Secretary of State of the State of Delaware
     
Web.com Holding Company, Inc.
 
Secretary of State of the State of Delaware
     
Rcom Holding Inc.
 
Secretary of State of the State of Delaware
     
Register.com, Inc.
 
Secretary of State of the State of Delaware
     
Ranger Holdco LLC
  
Secretary of State of the State of Delaware



Patent, Trademark and Copyright Filings
 
 
1.
Filing of Grant of Security Interest in Copyright Rights between the
Administrative Agent and [GRANTOR] with the United States Copyright Office.

 
 
2.
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and [GRANTOR] with the United States Patent and Trademark Office.

 
 
3.
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and [GRANTOR] with the United States Patent and Trademark
Office.

 
Other Actions
 
[Describe other actions to be taken]

 
 

--------------------------------------------------------------------------------

 
 
Schedule 4
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 
Grantor
 
Legal Name(s);
Trade Names; etc.
 
Jurisdiction of
Organization
 
Type of
Organization
 
Location of
Chief Executive
Office
 
Change of Identity or
Legal Structure
                     

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5
 
LOCATIONS OF INVENTORY AND EQUIPMENT
 
Grantor
 
Locations
     


 
 

--------------------------------------------------------------------------------

 
 
Schedule 6
 
COPYRIGHTS AND COPYRIGHT LICENSES
 
PATENTS AND PATENT LICENSES
 
TRADEMARKS AND TRADEMARK LICENSES

 
 

--------------------------------------------------------------------------------

 
 
Schedule 7
 
COMMERCIAL TORT CLAIMS

 
 

--------------------------------------------------------------------------------

 


Schedule 8
 
ACCOUNTS

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of July [  ], 2010 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Agreement”), made by
the Grantors parties thereto for the benefit of Royal Bank of Canada, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
 
The undersigned will be bound by the terms of the Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.
 
The undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.
 
The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.6 of the Agreement.
 

 
[NAME OF ISSUER]
     
By: 
     
Name:
   
Title:
     
Address for Notices:
             
Fax:


 
 

--------------------------------------------------------------------------------

 

Annex 1 to
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of Royal
Bank of Canada, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
 
WITNESSETH :
 
WHEREAS, Web.com Group, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of July
[  ], 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of July [  ], 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
     
By: 
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Annex 1-A to
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 
Supplement to Schedule 5
 
Supplement to Schedule 6
 
Supplement to Schedule 7
 
Supplement to Schedule 8

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
 
COMPLIANCE CERTIFICATE
 
WEB.COM GROUP, INC.
 
This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 6.2(b) of the Credit Agreement, dated as of July 30, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders party
thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
1.      I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.
 
2.      I have reviewed and am familiar with the contents of this Certificate.
 
3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and the other Loan
Parties during the accounting period covered by the financial statements
delivered on the date hereof pursuant to Section 6.1 of the Credit Agreement
(the “Financial Statements”).  Such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].  To the best of my knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in the Credit Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it.
 
4.       Attached hereto as Attachment 1 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.
 
5.      Attached hereto as Attachment 2 is the schedule setting forth any
differences in the financial condition and results of operations of the Borrower
and its Subsidiaries for the relevant fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter from
the portion of the Projections (including, for the avoidance of doubt, the
budget) covering such periods.
 
6.      [To the extent not previously disclosed to the Administrative Agent,
attached is (1) a description of any change in the jurisdiction of organization
of any Loan Party, (2) a list of any Intellectual Property acquired by any Loan
Party and (3) a description of any Person that has become a Borrower or any of
its Subsidiaries, in each case since the [Closing Date] [date of the most recent
report delivered].]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20___.
 

     
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 

Attachment 1
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth Covenant Calculations]

 

--------------------------------------------------------------------------------

 

Attachment 2
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth differences and the portion of the Projections covering such periods]

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF
CLOSING CERTIFICATE
 
WEB.COM GROUP, INC.
 
Pursuant to Section 5.1(g) of the Credit Agreement, dated as of July 30, 2010
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among  Web.com Group, Inc. (the “Borrower”), the Lenders party
thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of the Borrower (the “Certifying Loan
Party”) hereby certifies as follows:
 
1.      The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
 
2.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Document.
 
3.      No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.
 
4.      The conditions precedent set forth in Section 5.1 of the Credit
Agreement have been satisfied as of the Closing Date.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
1.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party on [  ],
2010; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein.
 
2.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.1



--------------------------------------------------------------------------------

1 Expect to attach certified charter.

 

--------------------------------------------------------------------------------

 

3.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.
 
4.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party.
 
5.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“short-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of Delaware.
 
6.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred adversely affecting or threatening the corporate
existence of the Certifying Loan Party.

 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

     
Name:
Name:
Title:
Title:  Corporate Secretary

 
Date:  July __, 2010

 

--------------------------------------------------------------------------------

 

Annex 1
 
Resolutions

 

--------------------------------------------------------------------------------

 

Annex 2
 
By-Laws

 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of Incorporation

 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency

 
Name
 
Office
 
Signature
                                                           


 

--------------------------------------------------------------------------------

 

Annex 5
 
Certificate of Good Standing

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF
CLOSING CERTIFICATE
 
[Loan Party]
 
Pursuant to Section 5.1(h) of the Credit Agreement, dated as of July 30, 2010
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among  Web.com Group, Inc. (the “Borrower”), the Lenders party
thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
 
1.      The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
 
2.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Document.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
1.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued existence of the
Certifying Loan Party.
 
2.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“short-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of Delaware
 
3.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party on [  ],
2010; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein.
 
4.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws
(or equivalent document) of the Certifying Loan Party as in effect on the date
hereof.

 

--------------------------------------------------------------------------------

 

5.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.2
 
6.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party:

 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

     
Name:
 
Name:
Title:
 
Title:  Corporate Secretary

 
Date:  July __, 2010



--------------------------------------------------------------------------------

2 
Expect to attach certified charter, which we understand might not be possible
for Spanish and Dutch entities.



 

--------------------------------------------------------------------------------

 
 
Annex 1
 
Resolutions

 

--------------------------------------------------------------------------------

 

Annex 2
 
By-Laws

 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of Incorporation

 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency

 
Name
 
Office
 
Signature
                                                           

 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Certificate of Good Standing

 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Credit Agreement, dated as of  July 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.      The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
 
2.      The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3.      The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Assumption; (b) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.19(e) of the Credit
Agreement.

 

--------------------------------------------------------------------------------

 

4.      The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.      Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date.  The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.
 
6.      From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
7.      This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------

 

Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of July 30, 2010,
among Web.com Group, Inc. (the “Borrower”),
the Lenders party thereto, the Syndication Agent named therein
and Royal Bank of Canada, as Administrative Agent
 
Name of Assignor: _______________________
 
Name of Assignee: _______________________
 
Effective Date of Assignment: _________________
 
Credit Facility Assigned
 
Principal
Amount Assigned
   
Commitment Percentage Assigned
                    $ ______________       ___.___________ %



[Name of Assignee]
 
[Name of Assignor]
     
By:
   
By:
   
Title:
   
Title:
     
Accepted for Recordation in the Register:
 
Required Consents (if required by Section 10.6
of the Credit Agreement):
     
_________________________________________, as
 
Web.com Group, Inc.
Administrative Agent
         
By:
   
By:
  Title:   Title:          
__________________________________________, as
   
Administrative Agent
         
By:
      Title:          
__________________________________________, as
   
Issuing Lender
         
By:
       
Title:


 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of July 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. 
______________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(e) of the Credit Agreement.  The Non-U.S. Lender hereby
represents and warrants that:
 
1.  The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.
 
2.  The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:
 
(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and
 
(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
 
3.  The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.
 
4.  The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
 
5.  No payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate prior to the next payment date
following such change for any payment to the undersigned under the Loan
Documents.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
       
By:
     
Name:
   
Title:

 
Date:  ____________________

 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of July 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. 
______________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(e) of the Credit Agreement.  The Non-U.S. Lender hereby
represents and warrants that:
 
1.  The Non-U.S. Lender is the sole record owner of the Loans in respect of
which it is providing this certificate.
 
2.  The Non-U.S. Lender’s partners/members are the sole beneficial owners of
such Loans.
 
3.  Neither the Non-U.S. Lender nor any of its partners/members is a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In this regard, the Non-U.S. Lender further represents
and warrants that:
 
(a) none of the Non-U.S. Lender’ s partners/members is subject to regulatory or
other legal requirements as a bank in any jurisdiction; and
 
(b) none of the Non-U.S. Lender’s partners/members has been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.
 
4.  None of the Non-U.S. Lender’s partners/members is a 10-percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code.
 
5.  Non of the Non-U.S. Lender’s partners/members is a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.
 
6.  No payments in connection with any Loan Document are effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished Administrative Agent and the Borrower with
Internal Revenue Service Form W-IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (2)
the undersigned shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate prior to the next payment
date following such change for any payment to the undersigned under the Loan
Documents.

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
     
By:
     
Name:
   
Title:



Date:  ____________________

 

--------------------------------------------------------------------------------

 

EXHIBIT E-3
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of July 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. 
______________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(e) of the Credit Agreement.  The Non-U.S. Lender hereby
represents and warrants that:
 
1.  The Non-U.S. Lender is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.
 
2.  The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:
 
(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and
 
(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
 
3.  The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.
 
4.  The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
 
5.  No payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Non-U.S. Lender in writing and (2) the undersigned shall furnish
such Non-U.S. Lender a properly completed and currently effective certificate
prior to the next payment date following such change for any payment to the
undersigned under the Loan Documents.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
     
By:
     
Name:
   
Title:

 
Date:  ____________________

 

--------------------------------------------------------------------------------

 

EXHIBIT E-4
 
FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of July 30, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Syndication Agent named therein and Royal Bank of Canada, as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. 
______________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(e) of the Credit Agreement.  The Non-U.S. Lender hereby
represents and warrants that:
 
1.  The Non-U.S. Lender is the sole record owner of the participation in respect
of which it is providing this certificate.
 
2.  The partners/members of the Non-U.S. Lender are the sole beneficial owners
of such participation.
 
3.  Neither the Non-U.S. Lender nor any of its partners/members is a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In this regard, the Non-U.S. Lender further represents
and warrants that:
 
(a) None of the partners/members of the Non-U.S. Lender is subject to regulatory
or other legal requirements as a bank in any jurisdiction; and
 
(b) None of the partners/members of the Non-U.S. Lender has been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.
 
4.  None of the partners/members of the Non-U.S. Lender is a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code.
 
5.  None of the partners/members of the Non-U.S. Lender is a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.
 
6.  No payments in connection with any Loan Document are effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Non-U.S. Lender with Internal
Revenue Service Form W-IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Non-U.S. Lender in writing and (2) the undersigned shall
furnish such Non-U.S. Lender a properly completed and currently effective
certificate prior to the next payment date following such change for any payment
to the undersigned under the Loan Documents.

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
     
By:
     
Name:
   
Title:



Date:  ____________________

 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF BORROWING NOTICE
 
To:
Royal Bank of Canada

P.O. Box 50, 200 Bay Street
Royal Bank Plaza
12th Floor, South Tower
Toronto, Ontario
M5J2W7
Attention:  Manager, Agency
Telecopy:  (416) 842-4023
Telephone:  [  ]


Reference is hereby made to the Credit Agreement, dated as of July 30, 2010 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among Web.com Group, Inc., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time party thereto (the “Lenders”), Royal Bank of Canada,
as administrative agent, and the other agents named therein.
 
Pursuant to Section [2.2][2.5] of the Credit Agreement, the Borrower hereby
gives notice to the Administrative Agent that Loans of the type and amount set
forth below be made to it in the form of [Term Loans][Revolving Loans] on the
date indicated below:
 
Type of Loan
(check one)
 
Interest
Period*
 
Amount**
 
Date of Loan***
             
ABR Loan
 
______
 
_________
 
____________
Eurodollar Loan
 
______
 
_________
 
____________

 
The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:



--------------------------------------------------------------------------------

*      For any Eurodollar Loan, one, two, three or six months (or, if agreed by
all applicable Lenders under the relevant Facility, nine or twelve months).
 
**    If a Revolving Loan, (i) ABR Loans must be at least $500,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount) and (ii) Eurodollar Loans must be at
least $2,500,000 or a whole multiple of $500,000 in excess thereof.
 
***  At least three (3) Business Days later if a Eurodollar Loan or one (1)
Business Day if an ABR Loan.
 
 

--------------------------------------------------------------------------------

 


 [insert transmittal instructions].
 
The undersigned Borrower hereby certifies that:
 
1.           No Default or Event of Default has occurred and is continuing
either now or after giving effect to the extension of credit described herein;
and
 
2.           All of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on and as of the date hereof.

 

--------------------------------------------------------------------------------

 



 
WEB.COM GROUP, INC.
     
By:
     
Name:
   
Title:
       
Date:    __________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF LOAN CONVERSION AND CONTINUATION NOTICE
 
Pursuant to that certain Credit Agreement, dated as of July 30, 2010 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among Web.com Group, Inc., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time party thereto (the “Lenders”), Royal Bank of Canada,
as administrative agent, and the other agents named therein, this represents the
Borrower’s request to convert or continue Loans originally dated as of _________
__, ____ with an aggregate principal amount of $_____________ (the “Original
Borrowing”) as follows:
 
1.            Effective Date of conversion/continuation (which shall be a
Business Day):  __________________________________________________3
 
2.            Amount of borrowing being
converted/continued:  $/US$______________
 
3.            Nature of conversion/continuation:
 
 
[  ] a.
Conversion of ABR Loan to Eurodollar Loan

 
Specify portion of Original Borrowing to be allocated to such resulting
Eurodollar Loan, if applicable:$____________


 
[  ] b.
Conversion of Eurodollar Loan to ABR Loan

 
Specify portion of Original Borrowing to be allocated to such resulting ABR
Loan, if applicable: $_______________
 
[  ]c.
Continuation of Eurodollar Loan

 
Specify portion of Original Borrowing to be allocated to such continuation of
Eurodollar Loan, if applicable: $_______________
 
If borrowings are being continued as or converted to Eurodollar Loans, the
duration of the new Interest Period (as contemplated by the definition of
“Interest Period” in the Credit Agreement) that commences on the conversion/
continuation date:
_______________  month(s)**


Upon delivery of this Loan Conversion Notice and upon effectiveness of the
requested continuation or conversion, as applicable, the Borrower shall be
deemed to have represented and warranted that the conditions to such conversion
or continuation, as applicable, specified in Section 2.12 of the Credit
Agreement have been satisfied.



--------------------------------------------------------------------------------

3
For a conversion to ABR Loans, notice must be delivered to the Administrative
Agent no later than 11:00 A.M, New York City time, on the Business Day preceding
the proposed conversion.  For a conversion to Eurodollar Loans, notice must be
delivered to the Administrative Agent no later than 11:00 A.M, New York City
time, on the third Business Day preceding the proposed conversion.

 
**
For any Eurodollar Loan, one, two, three or six months (or, if agreed by all
applicable Lenders under the relevant Facility, nine or twelve months)



 

--------------------------------------------------------------------------------

 
 
Delivery of an executed counterpart of this Loan Conversion Notice by facsimile
or electronic mail shall be as effective as delivery of an original executed
counterpart hereof.

 
DATED:  ___________________
WEB.COM GROUP, INC.
     
By:
       
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT


TO:
ROYAL BANK OF CANADA
 
  L/C NO.
  
 
ONE LIBERTY PLAZA
 
(For Bank Use Only)
 
NEW YORK, N.Y. 10006-1404
 
  DATE:
  
 
Fax: (212) 428-3015
   



Please issue for our account an irrevocable Standby Letter of Credit as set
forth below by:


¨    Courier        ¨    Hand delivery        o Swift


Advising Bank
(If blank, use correspondent bank)
 
NONE
For Account of (Applicant)
 
 
 
In Favor of  (Beneficiary)
 
 
 
 
Amount and Type of Currency
___________________________________________
Amount in Words
 
Drafts must be presented to Drawee’s counters at One Liberty
Plaza  on or before expiration date



Available by Drafts at sight drawn on yourselves accompanied by the following
documents:


¨
Issue as per the attached format



¨
Beneficiary's signed statement worded as follows (kindly state exact wording
that is to appear on the statement accompanying the draft).   
____________________________________________________________



¨
Other documents: 
_________________________________________________________________________



¨
Special instructions to be an integral part or this application (if necessary,
attach addendum and sign in addition to this application). 
___________________________________________________________________
       

 
At the bank’s discretion, this Letter of Credit may be issued subject to the
Uniform Customs and Practice for Documentary Credits or the International
Standby Practices (ISP98) as in effect on the date of issuance.


IN CONSIDERATION OF THE ESTABLISHMENT OF THE CREDIT SUBSTANTIALLY AS APPLIED FOR
HEREIN, APPLICANT ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS AND
CONDITIONS DATED JULY 30 2010 AND THE TERMS AND CONDISITIONS OF THE CREDIT
AGREEMENT, DATED AS OF JULY 30, 2010, AMONG WEB,COM GROUP, INC., THE SEVERAL
LENDERS FROM TIME TO TIME PARTIES THERETO, WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS SYNDICATION AGENT, AND ROYAL BANK OF CANADA, AS ADMINISTRATIVE
AGENT. IN THE EVENT OF A CONFLICT THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT SHALL PEVAIL.



       
(Print name of Applicant)
         
By:
     
Title:
   
Address:
       

 
PLEASE SIGN OFFICIALLY.  IF MORE THAN ONE APPLICANT, EACH SHOULD SIGN THE
APPLICATION.

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1
 
[FORM OF]
 
TERM LOAN NOTE
 
$[                      ]
July 30, 2010


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [], (“Payee”) or its registered assigns, on or before July 30,
2015, the lesser of (a) [] ($[]) and (b) the unpaid principal amount of all
advances made by Payee to Borrower as Term Loans under the Credit Agreement
referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 30, 2010 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, as Borrower, the Lenders party thereto from time to time, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Syndication Agent, and ROYAL BANK OF CANADA, as
Administrative Agent.
 
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).
 
[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
WEB.COM GROUP, INC.
       
By:
   
Name:
   
Title:
 

 
[Signature Page to [                              ] Term Loan Note]

 

--------------------------------------------------------------------------------

 
 
TRANSACTIONS ON
TERM LOAN NOTE


Date
 
Amount of Loan
Made This Date
   
Amount of Principal
Paid This Date
   
Outstanding Principal
Balance This Date
   
Notation
Made By
                                                             

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-2
 
[FORM OF]
 
REVOLVING LOAN NOTE
 
$[                      ]
July 30, 2010


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [______________], (“Payee”) or its registered assigns, on or
before July 30, 2015, the lesser of (a) [_______________________] ($[________])
and (b) the unpaid principal amount of all advances made by Payee to Borrower as
Revolving Loans under the Credit Agreement referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 30, 2010 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, as Borrower, the Lenders party thereto from time to time, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Syndication Agent, and ROYAL BANK OF CANADA, as
Administrative Agent.
 
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).
 
[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



 
WEB.COM GROUP, INC.
       
By:
   
Name:
   
Title:
 



[Signature Page to [                                 ] Revolving Loan Note]

 

--------------------------------------------------------------------------------

 
 
TRANSACTIONS ON
REVOLVING LOAN NOTE
 
 
Date
 
Amount of Loan
Made This Date
   
Amount of Principal
Paid This Date
   
Outstanding Principal
Balance This Date
   
Notation
Made By
                                                             

 
[Credit Agreement Signature Page]

 

--------------------------------------------------------------------------------

 